Exhibit 10.1

 



SUBORDINATED NOTE PURCHASE AGREEMENT

 

This SUBORDINATED NOTE PURCHASE AGREEMENT, dated as of September 14, 2020
(this “Agreement”), is made by and among QCR Holdings, Inc., a Delaware
corporation (the “Company”), and Modern Woodmen of America, an Illinois
fraternal benefit society (“Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is offering up to $50,000,000 aggregate principal amount of
the Company’s 5.125% Fixed-to-Floating Rate Subordinated Notes due 2030, to be
issued pursuant to this Agreement, in the form attached hereto as Exhibit A,
which aggregate amount is intended to qualify as Tier 2 Capital;

 

WHEREAS, Purchaser is an institutional “accredited investor,” as defined in Rule
501 of Regulation D (“Regulation D”) under the Securities Act of 1933, as
amended (the “Securities Act”), or a QIB (as defined herein);

 

WHEREAS, the offer and sale of the Subordinated Notes by the Company is being
made in reliance upon the exemptions from registration available under Section
4(a)(2) of the Securities Act; and

 

WHEREAS, Purchaser is willing to purchase from the Company one or more
Subordinated Notes in the aggregate principal amount of $50,000,000 (the
“Subordinated Note Amount”), in accordance with the terms, subject to the
conditions and in reliance on, the representations, warranties, covenants and
agreements set forth herein and in the Subordinated Notes.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and
intending to be legally bound hereby, the parties agree as follows:

 

1.                   DEFINITIONS; INTERPRETATION.

 

1.1               Definitions. The following capitalized terms used in this
Agreement have the meanings set forth below. Certain other capitalized terms
used only in specific sections of this Agreement may be defined in such
sections.

 

“Affiliate(s)” means, with respect to any Person, such Person’s immediate family
members, partners, members or parent and subsidiary corporations, and any other
Person directly or indirectly controlling, controlled by, or under common
control with said Person.

 

“Certificate of Incorporation” means the certificate of incorporation of the
Company, as in effect on the Closing Date.

 

“Bank” or “Banks” means each of: (i) Quad City Bank & Trust Company, a bank
organized under the laws of the State of Iowa; (ii) Cedar Rapids Bank & Trust
Company, a bank organized under the laws of the State of Iowa; (iii) Community
State Bank, a bank organized under the laws of the State of Iowa; and (iv)
Springfield First Community Bank, a bank organized under the laws of the State
of Missouri.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which banking institutions in the State of Illinois are permitted or required by
any applicable law or executive order to close.



 

 

“Bylaws” means the Bylaws of the Company, as in effect on the Closing Date.

 

“Closing Date” means the date hereof.

 

“Company Reports” means (i) the Company’s Annual Report on Form 10-K for the
year ended December 31, 2019, as filed with the SEC, including the audited
financial statements contained therein and the information from the Company’s
definitive proxy statement for its 2020 annual meeting of shareholders
incorporated by reference into the Form 10-K; and (ii) the Company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2020, as filed with the SEC,
including the unaudited financial statements contained therein.

 

“Equity Interest” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person which is not a corporation, and any
and all warrants, options or other rights to purchase any of the foregoing.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“FDIC” means the Federal Deposit Insurance Corporation.

 

“FRB” means the Board of Governors of the Federal Reserve System.

 

“GAAP” means United States generally accepted accounting principles .

 

“Governmental Agency” means (i) any federal, state, county or local governmental
department, commission, board, regulatory authority or agency with jurisdiction
over the Company or any of its Subsidiaries, and (ii) any Regulatory Agency.

 

“Hazardous Materials” means flammable explosives, asbestos, urea formaldehyde
insulation, polychlorinated biphenyls, radioactive materials, hazardous wastes,
toxic or contaminated substances or similar materials, including any substances
which are “hazardous substances,” “hazardous wastes,” “hazardous materials” or
“toxic substances” under the Hazardous Materials Laws and/or other applicable
environmental laws, ordinances or regulations.

 

“Hazardous Materials Laws” mean any laws, regulations, permits, licenses or
requirements pertaining to the protection, preservation, conservation or
regulation of the environment which relates to real property, including: the
Clean Air Act, as amended, 42 U.S.C. Section 7401 et seq.; the Federal Water
Pollution Control Act, as amended, 33 U.S.C. Section 1251 et seq.; the Resource
Conservation and Recovery Act of 1976, as amended, 42 U.S.C. Section 6901 et
seq.; the Comprehensive Environmental Response, Compensation and Liability Act
of 1980, as amended (including the Superfund Amendments and Reauthorization Act
of 1986), 42 U.S.C. Section 9601 et seq.; the Toxic Substances Control Act, as
amended, 15 U.S.C. Section 2601 et seq.; the Occupational Safety and Health Act,
as amended, 29 U.S.C. Section 651, the Emergency Planning and Community
Right-to-Know Act of 1986, 42 U.S.C. Section 11001 et seq.; the Mine Safety and
Health Act of 1977, as amended, 30 U.S.C. Section 801 et seq.; the Safe Drinking
Water Act, 42 U.S.C. Section 300f et seq.; and all comparable state and local
laws, laws of other jurisdictions or orders and regulations.

 

“Indebtedness” means and includes: (i) all items arising from the borrowing of
money that, according to GAAP, would be included in determining total
liabilities as shown on the consolidated balance sheet of the Company or any of
its Subsidiaries; and (ii) all obligations secured by any lien in property owned
by the Company or any of its Subsidiaries, whether or not such obligations shall
have been assumed; provided, however, Indebtedness shall not include deposits or
other indebtedness created, incurred or maintained in the ordinary course of the
Company’s or the Banks’ business (including federal funds purchased, advances
from any Federal Home Loan Bank, secured deposits of municipalities, letters of
credit issued by the Company or the Banks and repurchase arrangements) and
consistent with customary banking practices and applicable laws and regulations.



 2 

 

“Lease” means any lease, license or other document providing for the use or
occupancy of any portion of any Property, including all amendments, extensions,
renewals, supplements, modifications, sublets and assignments thereof and all
separate letters or separate agreements relating thereto.

 

“Material Adverse Effect” means any change or effect that would reasonably be
expected to be material and adverse to (a) the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole, (b) the ability of the Company to perform its obligations
under this Agreement and the Subordinated Notes, or (c) the validity or
enforceability of this Agreement or the Subordinated Notes.

 

“Maturity Date” means September 15, 2030.

 

“Person” means any individual, corporation (whether or not for profit),
partnership, limited liability company, joint venture, association, trust,
unincorporated organization, government or any department or agency thereof
(including a Governmental Agency) or any other entity or organization.

 

“Property” means any real property owned or leased by the Company or any of its
Subsidiaries.

 

“QIB” means a Qualified Institutional Buyer as defined in Rule 144A under the
Securities Act.

 

“Regulatory Agency” means any federal or state agency charged with the
supervision or regulation of depository institutions or holding companies of
depository institutions, or engaged in the insurance of depository institution
deposits, or any court, administrative agency or commission or other authority,
body or agency having supervisory or regulatory authority with respect to the
Company, the Banks or any of their Subsidiaries.

 

“SEC” means the Securities and Exchange Commission.

 

“Subordinated Note” or “Subordinated Notes” means the 5.125% Fixed-to-Floating
Rate Subordinated Notes due 2030, in the form attached hereto as Exhibit A, as
amended, restated, supplemented or modified from time to time, and any
Subordinated Note delivered in substitution or exchange for a Subordinated Note.

 

“Subsidiary” means, with respect to any Person, any corporation or entity in
which a majority of the outstanding Equity Interest is directly or indirectly
owned by such Person.

 

“Tier 2 Capital” has the meaning given to the term “Tier 2 capital” in 12 C.F.R.
Part 217 and 12 C.F.R. Part 250, as amended, modified and supplemented and in
effect from time to time or any replacement thereof.

 

“Transaction Documents” means this Agreement and the Subordinated Notes.

 

1.2               Interpretations. The foregoing definitions are equally
applicable to both the singular and plural forms of the terms defined. The words
“hereof”, “herein” and “hereunder” and words of like import when used in this
Agreement shall refer to this Agreement as a whole and not to any particular
provision of this Agreement. The word “including” when used in this Agreement
without the phrase “without limitation,” shall mean “including, without
limitation.” All references to any law or regulation shall mean such law or
regulation as amended or modified from time to time, and any replacement
thereof. All references to time of day herein are references to Central Time
unless otherwise specifically provided. All references to this Agreement and the
Subordinated Notes shall be deemed to be to such documents as amended, modified
or restated from time to time. With respect to any reference in this Agreement
to any defined term, (i) if such defined term refers to a Person, then it shall
also mean all heirs, legal representatives and permitted successors and assigns
of such Person, and (ii) if such defined term refers to a document, instrument
or agreement, then it shall also include any amendment, replacement, extension
or other modification thereof.



 3 

 

1.3               Exhibits Incorporated. All Exhibits attached hereto are hereby
incorporated into this Agreement.

 

2.                   PURCHASE AND SALE OF SUBORDINATED NOTES.

 

2.1               Purchase and Sale of Subordinated Notes. The closing of the
purchase and sale of the Subordinated Notes (the “Closing”) shall occur at 10:00
a.m. (Eastern Time) on the Closing Date, or at such other place or time or on
such other date as the parties hereto may agree in writing. On the terms and
subject to the conditions set forth herein, at the Closing, the Company shall
issue and sell to Purchaser, and Purchaser shall purchase from the Company, one
or more Subordinated Notes in the form attached hereto as Exhibit A, with an
aggregate principal amount equal to the Subordinated Note Amount. Purchaser
hereby waives any right of offset Purchaser may have against the Company or any
of its Subsidiaries with respect to the transactions contemplated by the
Transaction Documents.

 

2.2               Company Deliverables. On the Closing Date, the Company shall
deliver to Purchaser (a) certificate, duly executed by the Secretary or
Assistant Secretary of the Company, setting forth (i) the Certificate of
Incorporation; (ii) the Bylaws, (iii) resolutions adopted by the board of
directors of the Company or any committee thereof authorizing the execution,
delivery and performance of the Transaction Documents; and (iv) the incumbency
of each officer of the Company authorized to execute any of the Transaction
Documents; (b) a certificate of existence of the Company issued by the Secretary
of State of the State of Delaware; (c) an officer’s compliance certificate,
dated the Closing Date, (d) a Private Placement Number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the SVO (as defined below)),
and (e) the opinion of Barrack Ferrazzano Kirschbaum & Nagelberg LLP, counsel to
the Company, dated as of the Closing Date, substantially in the form set forth
as Exhibit B attached hereto addressed to Purchaser. Promptly after the receipt
from Purchaser of the Subordinated Note Amount, in an aggregate amount of
$50,000,000 in accordance with Section 2.3, the Company shall deliver to
Purchaser a definitive certificate representing the Subordinated Notes purchased
by Purchaser with a principal amount equal to the Subordinated Note Amount.

 

2.3               Purchaser Deliverables. On the Closing Date, Purchaser shall
deliver to the Company, promptly after receipt of the items described in the
first sentence of Section 2.2, the Subordinated Note Amount, by wire transfer of
immediately available funds in accordance with the instructions provided by the
Company in writing prior to the date hereof. 

 4 

 



3.                   REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company hereby represents and warrants to Purchaser that, except as
disclosed in the Company Reports:

 

3.1               Organization and Authority.

 

3.1.1                The Company is a duly organized corporation, is validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to conduct its business and
activities as presently conducted, to own its properties, and to perform its
obligations under the Transaction Documents. The Company is duly qualified as a
foreign corporation to transact business and is in good standing in each other
jurisdiction in which such qualification is required, whether by reason of the
ownership or leasing of property or the conduct of business, except where the
failure so to qualify or to be in good standing would not result in a Material
Adverse Effect. The Company is duly registered as a bank holding company under
the Bank Holding Company Act of 1956, as amended.

 

3.1.2                Each Subsidiary of the Company has been duly organized and
is validly existing as a corporation or limited liability company, or, in the
case of each Bank, has been duly chartered and is validly existing as an Iowa
state-chartered bank or Missouri state-charted bank, as applicable, in each case
in good standing under the laws of the jurisdiction of its incorporation, has
corporate or other applicable power and authority to own, lease and operate its
properties and to conduct its business and is duly qualified as a foreign
corporation to transact business and is in good standing in each jurisdiction in
which such qualification is required, whether by reason of the ownership or
leasing of property or the conduct of business, except where the failure so to
qualify or to be in good standing would not reasonably be expected to result in
a Material Adverse Effect. All of the issued and outstanding Equity Interests in
each Subsidiary of the Company have been duly authorized and validly issued, are
fully paid and non-assessable and are owned by the Company, directly or through
Subsidiaries of the Company, free and clear of any security interest, mortgage,
pledge, lien, encumbrance or claim, with the exception that all of the issued
and outstanding stock of the Banks is pledged as collateral under a certain loan
agreement between the Company and a correspondent bank lender; none of the
outstanding Equity Interests in any Subsidiary of the Company were issued in
violation of the preemptive or similar rights of any security holder of such
Subsidiary of the Company or any other entity.

 

3.1.3                The deposit accounts of the Banks are insured by the FDIC
up to applicable limits. No Bank has received any notice or other information
indicating that such Bank is not an “insured depository institution” as defined
in 12 U.S.C. Section 1813, nor has any event occurred which could reasonably be
expected to adversely affect the status of such Bank as an FDIC-insured
institution.

 

3.2               Capital Stock. The Certificate of Incorporation of the Company
authorize the Company to issue 20,000,000 shares of common stock and 250,000
shares of preferred stock. As of the close of business on September 11, 2020,
there were 15,793,394 shares of common stock issued and outstanding and no
shares of preferred stock issued and outstanding. There are, as of the date
hereof, no outstanding options, rights, warrants or other agreements or
instruments obligating the Company to issue, deliver or sell, or cause to be
issued, delivered or sold, additional shares of the capital stock of the Company
or obligating the Company to grant, extend or enter into any such agreement or
commitment to any Person other than the Company except pursuant to the Company’s
equity incentive plans.

 

3.3               Authorization; Binding Agreements. The issuance of the
Subordinated Notes pursuant to this Agreement, the borrowing of the aggregate of
the Subordinated Note Amount, the execution of the Transaction Documents and
compliance by the Company with all of the provisions of the Transaction
Documents are within the corporate and other powers of the Company. This
Agreement and the Subordinated Notes have been duly authorized, executed and
delivered by the Company, and, assuming due authorization, execution and
delivery by the other parties thereto, constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their terms, except as enforcement thereof may be limited by bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles
(collectively, the “Enforceability Exceptions”). The Subordinated Notes have
been duly authorized by the Company and when executed by the Company, completed,
issued, delivered to and paid for by Purchaser in accordance with the terms of
this Agreement, will have been duly issued and will constitute legal, valid and
binding obligations of the Company, entitled to the benefits of the terms of
this Agreement and the Subordinated Notes, and enforceable in accordance with
their terms, except as enforcement thereof may be limited by the Enforceability
Exceptions.



 5 

 

3.4               Exemption from Registration. Neither the Company, nor any of
its Subsidiaries or Affiliates, nor any Person acting on its or their behalf,
has engaged in any form of general solicitation or general advertising (within
the meaning of Regulation D) in connection with the offer or sale of the
Subordinated Notes. Assuming the accuracy of the representations and warranties
of Purchaser set forth in this Agreement, the Subordinated Notes will be issued
in a transaction exempt from the registration requirements of the Securities
Act.

 

3.5               No Defaults or Restrictions. Neither the execution and
delivery of the Transaction Documents by the Company nor compliance by the
Company with their respective terms and conditions will (whether with or without
the giving of notice or lapse of time or both) (i) violate, conflict with or
result in a breach of, or constitute a default under: (1) the Certificate of
Incorporation or Bylaws; (2) any of the terms, obligations, covenants,
conditions or provisions of any corporate restriction or of any contract,
agreement, indenture, mortgage, deed of trust, pledge, bank loan or credit
agreement, or any other agreement or instrument to which the Company or any
Bank, as applicable, is now a party or by which it or any of its properties may
be bound or affected; (3) any judgment, order, writ, injunction, decree or
demand of any court, arbitrator, grand jury, or Governmental Agency applicable
to the Company or any Bank; or (4) any statute, rule or regulation applicable to
the Company, except, in the case of items (2), (3) or (4), for such violations,
conflicts breaches and default that would not reasonably be expected to have,
singularly or in the aggregate, a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole, or (ii) result in the creation or imposition of
any lien, charge or encumbrance of any nature whatsoever upon any property or
asset of the Company. Neither the Company nor any Bank is in default in the
performance, observance or fulfillment of any of the terms, obligations,
covenants, conditions or provisions contained in any indenture or other
agreement creating, evidencing or securing Indebtedness of any kind or pursuant
to which any such Indebtedness is issued, or any other agreement or instrument
to which the Company or any Bank, as applicable, is a party or by which the
Company or any Bank, as applicable, or any of its properties may be bound or
affected, except, in each case, only such defaults that would not reasonably be
expected to have, singularly or in the aggregate, a Material Adverse Effect on
the Company.

 

3.6               Governmental Consents. No governmental orders, permissions,
consents, approvals or authorizations are required to be obtained by the Company
that have not been obtained, and no registrations or declarations are required
to be filed by the Company that have not been filed in connection with, or, in
contemplation of, the execution and delivery of, and performance under, the
Transaction Documents, except for applicable requirements, if any, of the
Securities Act, the Exchange Act or state securities laws or “blue sky” laws of
the various states and any applicable federal or state banking laws and
regulations. No Bank is a party to, or otherwise subject to, any legal
restriction or any agreement (other than customary limitations imposed by
corporate law statutes, banking law statutes, rules and policies, or other
regulatory statutes) restricting the ability such Bank to pay dividends or make
any other distributions to the Company.

 6 

 



3.7               Possession of Licenses. The Company and its Subsidiaries
possess such permits, licenses, approvals, consents and other authorizations
(collectively, “Licenses”) issued by the appropriate Governmental Agencies
necessary to conduct the business now operated by them except where the failure
to possess such Licenses would not, singularly or in the aggregate, have a
Material Adverse Effect on the Company or such applicable Subsidiary; the
Company and each Subsidiary of the Company is in compliance with the terms and
conditions of all such Licenses, except where the failure to so comply would
not, individually or in the aggregate, have a Material Adverse Effect on the
Company or such applicable Subsidiary of the Company; all of the Licenses are
valid and in full force and effect, except where the invalidity of such Licenses
or the failure of such Licenses to be in full force and effect would not have a
Material Adverse Effect on the Company or such applicable Subsidiary of the
Company; and neither the Company nor any Subsidiary of the Company has received
any notice of proceedings relating to the revocation or modification of any such
Licenses.

 

3.8               Financial Condition; Accounting Controls.

 

3.8.1                Company Financial Statements. The financial statements of
the Company included in the Company Reports (including the related notes, where
applicable), which have been made available to Purchaser (i) have been prepared
from, and are in accordance with, the books and records of the Company; (ii)
fairly present in all material respects the results of operations, cash flows,
changes in stockholders’ equity and financial position of the Company and its
consolidated Subsidiaries for the respective fiscal periods or as of the
respective dates therein set forth (subject in the case of unaudited statements
to recurring year-end audit adjustments normal in nature and amount), as
applicable; (iii) complied as to form, as of their respective dates of filing in
all material respects with applicable accounting and banking requirements as
applicable, with respect thereto; and (iv) have been prepared in accordance with
GAAP consistently applied during the periods involved, except, in each case: (x)
as indicated in such statements or in the notes thereto; or (y) for any
statement therein or omission therefrom which was corrected, amended or
supplemented or otherwise disclosed or updated in a subsequent Company Report;
and (z) to the extent that any unaudited interim financial statements do not
contain the footnotes required by GAAP, and were or are subject to normal and
recurring year-end adjustments, which were not or are not expected to be
material in amount, either individually or in the aggregate. The books and
records of the Company have been, and are being, maintained in all material
respects in accordance with GAAP and any other applicable legal and accounting
requirements. The Company does not have any material liability of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether due
or to become due), except for those liabilities that are reflected or reserved
against on the consolidated balance sheet of the Company contained in the
Company Reports for the Company’s most recently completed quarterly or annual
fiscal period, as applicable, for liabilities incurred in the ordinary course of
business consistent with past practice or in connection with this Agreement and
the transactions contemplated hereby.

 

3.8.2                Absence of Default. Since the end of the Company’s last
fiscal year ended December 31, 2019, no event has occurred which either of
itself or with the lapse of time or the giving of notice or both, would give any
creditor of the Company the right to accelerate the maturity of any material
Indebtedness of the Company. The Company is not in default under any other
Lease, agreement or instrument, or any law, rule, regulation, order, writ,
injunction, decree, determination or award, non-compliance with which could
reasonably be expected to result in a Material Adverse Effect on the Company.

 

3.8.3                Solvency. After giving effect to the consummation of the
transactions contemplated by this Agreement, the Company has capital sufficient
to carry on its business and transactions and is solvent and able to pay its
debts as they mature. No transfer of property is being made and no Indebtedness
is being incurred in connection with the transactions contemplated by this
Agreement with the intent to hinder, delay or defraud either present or future
creditors of the Company or any Subsidiary of the Company.



 7 

 

3.8.4                Ownership of Property. The Company and each of its
Subsidiaries has good and marketable title as to all real property owned by it
and good title to all assets and properties owned by the Company and such
Subsidiary in the conduct of its businesses, whether such assets and properties
are real or personal, tangible or intangible, including assets and property
reflected in the most recent balance sheet contained in the Company Reports or
acquired subsequent thereto (except to the extent that such assets and
properties have been disposed of in the ordinary course of business, since the
date of such balance sheet), subject to no encumbrances, liens, mortgages,
security interests or pledges, except (i) those items which secure liabilities
for public or statutory obligations or any discount with, borrowing from or
other obligations to the Federal Home Loan Bank, inter-bank credit facilities,
reverse repurchase agreements or any transaction by any Bank acting in a
fiduciary capacity, (ii) statutory liens for amounts not yet delinquent or which
are being contested in good faith and (iii) such as do not, individually or in
the aggregate, materially affect the value of such property and do not
materially interfere with the use made and proposed to be made of such property
by the Company or any of its Subsidiaries. The Company and each of its
Subsidiaries, as lessee, has the right under valid and existing Leases of real
and personal properties that are material to the Company or such Subsidiary, as
applicable, in the conduct of its business to occupy or use all such properties
as presently occupied and used by it. Such existing Leases and commitments to
Lease constitute or will constitute operating Leases for both tax and financial
accounting purposes except as otherwise disclosed in the Company Reports and the
Lease expense and minimum rental commitments with respect to such Leases and
Lease commitments are as disclosed in all material respects in the Company
Reports.

 

3.8.5                Accounting Controls.

 

3.8.5.1          The Company and its Subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that: (i)
transactions are executed in accordance with management’s general or specific
authorization; (ii) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain accountability
for assets; (iii) access to assets is permitted only in accordance with
management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with existing assets at reasonable
intervals and appropriate action is taken with respect to any differences. The
Company’s internal control over financial reporting is effective, and the
Company is not aware of any material weaknesses in its internal control. Since
the date of the Company’s latest audited financial statements filed with the
SEC, there has been no change in the Company’s internal control over financial
reporting that has materially affected, or is reasonably likely to materially
affect, the Company’s internal control over financial reporting.

 

3.8.6                The Company has established and maintains disclosure
controls and procedures (as such term is defined in Rule 13a-15(e) and 15d-15(e)
under the Exchange Act). Such disclosure controls and procedures (i) are
designed to ensure that material information relating to the Company, including
its consolidated subsidiaries, is made known to the Company’s Chief Executive
Officer and its Chief Financial Officer by others within those entities, and
(ii) are effective to perform the functions for which they were established. The
Company’s auditors and the Audit Committee of the Board of Directors of the
Company have not been advised that there is (A) any fraud, whether or not
material, that involves management or other employees who have a role in the
Company’s internal controls, or (B) any material weaknesses in internal
controls. Since the date of the most recent evaluation of such disclosure
controls and procedures, there have been no significant changes in internal
controls or in other factors that could significantly affect internal controls,
including any corrective actions with regard to material weaknesses. The
principal executive officer (or the equivalents) and principal financial officer
(or the equivalent) of the Company have made all certifications required by the
Sarbanes-Oxley Act of 2002, and the statements made in each such certification
are accurate. The Company, its Subsidiaries and, to the Company’s knowledge, its
directors and officers, are each in compliance in all material respects with the
applicable provisions of the Sarbanes-Oxley Act of 2002.



 8 

 

3.9               No Material Adverse Effect. Since the end of the Company’s
last fiscal year ended December 31, 2019, there has been no development or event
which has had or could reasonably be expected to have a Material Adverse Effect
on the Company or any of its Subsidiaries.

 

3.10           Legal Matters.

 

3.10.1            Compliance with Law. The Company and each of its Subsidiaries
(i) has complied with and (ii) to the Company’s knowledge, is not under
investigation with respect to, and, to the Company’s knowledge, has not been
threatened to be charged with or given any notice of any material violation of
any applicable statutes, rules, regulations, orders and restrictions of any
domestic or foreign government, or any instrumentality or agency thereof, having
jurisdiction over the conduct of its business or the ownership of its
properties, except where any such failure to comply or violation would not
reasonably be expected to have a Material Adverse Effect on the Company and its
Subsidiaries taken as a whole. The Company and each of its Subsidiaries is in
compliance with, and at all times prior to the date hereof has been in
compliance with, (x) all statutes, rules, regulations, orders and restrictions
of any domestic or foreign government, or any Governmental Agency, applicable to
it, and (y) its own privacy policies and written commitments to customers,
consumers and employees, concerning data protection, the privacy and security of
personal data, and the nonpublic personal information of its customers,
consumers and employees, in each case except where any such failure to comply,
would not result, individually or in the aggregate, in a Material Adverse
Effect. At no time during the two years prior to the date hereof has the Company
or any of its Subsidiaries received any written notice asserting any violations
of any of the foregoing that could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect.

 

3.10.2            Regulatory Enforcement Actions. The Company, each Bank and its
other Subsidiaries are in compliance in all material respects with all laws
administered by and regulations of any Governmental Agency applicable to it or
to them, the failure to comply with which could reasonably be expected to have a
Material Adverse Effect. Subject to the following sentence, none of the Company,
the Banks, the Company’s or the Banks’ Subsidiaries nor any of their officers or
directors is now operating under any restrictions, agreements, memoranda,
commitment letter, supervisory letter or similar regulatory correspondence, or
other commitments (other than restrictions of general application) imposed by
any Governmental Agency, nor are, to the Company’s knowledge, (i) any such
restrictions threatened, (ii) any agreements, memoranda or commitments being
sought by any Governmental Agency, or (iii) any legal or regulatory violations
previously identified by, or penalties or other remedial action previously
imposed by, any Governmental Agency remains unresolved. Notwithstanding the
foregoing, or anything to the contrary in this Agreement, the Company makes no
representation or warranty with respect to any information that constitutes
confidential supervisory information within the meaning of applicable federal
regulations.

 

3.10.3            Pending Litigation. There are no actions, suits, proceedings
or written agreements pending, or, to the Company’s knowledge, threatened or
proposed, against the Company or any of its Subsidiaries at law or in equity or
before or by any federal, state, municipal, or other governmental department,
commission, board, or other administrative agency, domestic or foreign, that,
either separately or in the aggregate, would reasonably be expected to have a
Material Adverse Effect on the Company and any of its Subsidiaries, taken as a
whole, or affect issuance or payment of the Subordinated Notes; and neither the
Company nor any of its Subsidiaries is a party to or named as subject to the
provisions of any order, writ, injunction, or decree of, or any written
agreement with, any court, commission, board or agency, domestic or foreign,
that either separately or in the aggregate, will have a Material Adverse Effect
on the Company and any of its Subsidiaries, taken as a whole.



 9 

 

3.10.4            Environmental. No Property is or, to the Company’s knowledge,
has been a site for the use, generation, manufacture, storage, treatment,
release, threatened release, discharge, disposal, transportation or presence of
any Hazardous Materials, and neither the Company nor any of its Subsidiaries has
engaged in such activities. There are no claims or actions pending or, to the
Company’s knowledge, threatened against the Company or any of its Subsidiaries
by any Governmental Agency or by any other Person relating to any Hazardous
Materials or pursuant to any Hazardous Materials Law, except for such actions or
claims that would not reasonably be expected to have a Material Adverse Effect
on the Company and its Subsidiaries taken as a whole.

 

3.10.5            Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

 

3.11           Use of Proceeds. The Company intends to use the net proceeds it
receives from the sale of the Subordinated Notes for general corporate purposes,
including to support regulatory capital ratios and potential future strategic
opportunities.

 

3.12           Brokerage Commissions. Neither the Company nor any Affiliate of
the Company is obligated to pay any brokerage commission or finder’s fee to any
Person in connection with the transactions contemplated by this Agreement.

 

3.13           Tax Matters. The Company, the Banks and each Subsidiary of the
Company have (i) filed all material foreign, U.S. federal, state and local tax
returns, information returns and similar reports that are required to be filed,
subject to any extensions, and all such tax returns are true, correct and
complete in all material respects, and (ii) paid all material taxes required to
be paid by it and any other material assessment, fine or penalty levied against
it other than taxes (x) currently payable without penalty or interest, or
(y) being contested in good faith by appropriate proceedings.

 

3.14           Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement in any certificate or
other document delivered to the Purchaser by or on behalf of the Company
pursuant to or in connection with this Agreement are true and correct as of the
date hereof and as otherwise specifically provided herein or therein. None of
the representations, warranties, covenants and agreements made in this Agreement
or in any certificate or other document delivered to the Purchaser by or on
behalf of the Company pursuant to or in connection with this Agreement contains
any untrue statement of a material fact or omits to state a material fact or any
fact necessary to make the statements contained therein not misleading in light
of the circumstances when made. Any certificate signed by an officer of the
Company and delivered to the Purchaser or to counsel for the Purchaser shall be
deemed to be a representation and warranty by the Company to the Purchaser as to
matters set forth therein.

 

4.                   REPRESENTATIONS AND WARRANTIES OF PURCHASERS.

 

Purchaser hereby represents and warrants to the Company as follows:

 

4.1               Legal Power and Authority. Purchaser has all necessary power
and authority to execute, deliver and perform its obligations under this
Agreement and to consummate the transactions contemplated hereby. Purchaser is
an entity duly organized, validly existing and in good standing under the laws
its jurisdiction of organization.



 10 

 

4.2               Authorization and Execution. The execution, delivery and
performance of this Agreement has been duly authorized by all necessary action
on the part of such Purchaser, and, assuming due authorization, execution and
delivery by the other parties thereto, this Agreement is a legal, valid and
binding obligation of such Purchaser, enforceable against such Purchaser in
accordance with its terms, except as enforcement thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
relating to or affecting creditors’ rights generally or by general equitable
principles.

 

4.3               No Conflicts. Neither the execution, delivery or performance
of the Transaction Documents nor the consummation of any of the transactions
contemplated thereby will conflict with, violate, constitute a breach of or a
default (whether with or without the giving of notice or lapse of time or both)
under (i) Purchaser’s organizational documents, (ii) any agreement to which
Purchaser is party, (iii) any law applicable to Purchaser or (iv) any order,
writ, judgment, injunction, decree, determination or award binding upon or
affecting Purchaser.

 

4.4               Purchase for Investment. Purchaser is purchasing the
Subordinated Notes for its own account and not with a view to distribution and
with no present intention of reselling, distributing or otherwise disposing of
the same. Purchaser has no present or contemplated agreement, undertaking,
arrangement, obligation, Indebtedness or commitment providing for, or which is
likely to compel, a disposition of the Subordinated Notes in any manner.

 

4.5               Investor Status. Purchaser is and will be on the Closing Date
either (i) an institutional “accredited investor” as such term is defined in
Rule 501(a) of Regulation D and as contemplated by subsections (1), (2), (3) and
(7) of Rule 501(a) of Regulation D, and has no less than $5,000,000 in total
assets, or (ii) a QIB.

 

4.6               Financial and Business Sophistication. Purchaser has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the prospective investment in the
Subordinated Notes. Purchaser has relied solely upon its own knowledge of,
and/or the advice of its own legal, financial or other advisors with regard to,
the legal, financial, tax and other considerations involved in deciding to
invest in the Subordinated Notes.

 

4.7               Ability to Bear Economic Risk of Investment. Purchaser
recognizes that an investment in the Subordinated Notes involves substantial
risk. Purchaser has the ability to bear the economic risk of the prospective
investment in the Subordinated Notes, including the ability to hold the
Subordinated Notes indefinitely, and further including the ability to bear a
complete loss of all of Purchaser’s investment in the Company.

 

4.8               Information. Purchaser acknowledges that: (i) Purchaser is not
being provided with the disclosures that would be required if the offer and sale
of the Subordinated Notes were registered under the Securities Act, nor is
Purchaser being provided with any offering circular or prospectus prepared in
connection with the offer and sale of the Subordinated Notes; (ii) Purchaser has
conducted its own examination of the Company and the terms of the Subordinated
Notes to the extent Purchaser deems necessary to make its decision to invest in
the Subordinated Notes; and (iii) Purchaser has availed itself of publicly
available financial and other information concerning the Company to the extent
Purchaser deems necessary to make its decision to purchase the Subordinated
Notes. Purchaser has reviewed the information set forth in the Company Reports,
the exhibits and schedules hereto and the information contained in the data room
established by the Company in connection with the transactions contemplated by
this Agreement.

 

4.9               Access to Information. Purchaser acknowledges that Purchaser
and its advisors have been furnished with all materials relating to the
business, finances and operations of the Company that have been requested by
Purchaser or its advisors and have been given the opportunity to ask questions
of, and to receive answers from, persons acting on behalf of the Company
concerning terms and conditions of the transactions contemplated by this
Agreement in order to make an informed and voluntary decision to enter into this
Agreement.



 11 

 

4.10           Investment Decision. Purchaser has made its own investment
decision based upon its own judgment, due diligence and advice from such
advisors as it has deemed necessary and not upon any view expressed by any other
Person or entity. Neither such inquiries nor any other due diligence
investigations conducted by it or its advisors or representatives, if any, shall
modify, amend or affect its right to rely on the Company’s representations and
warranties contained herein. Purchaser is not relying upon, and has not relied
upon, any advice, statement, representation or warranty made by any Person by or
on behalf of the Company, except for the express statements, representations and
warranties of the Company made or contained in this Agreement. Furthermore,
Purchaser acknowledges that nothing in this Agreement or any other materials
presented by or on behalf of the Company to Purchaser in connection with the
purchase of the Subordinated Notes constitutes legal, tax or investment advice.

 

4.11           Private Placement; No Registration; Restricted Legends. Purchaser
understands and acknowledges that the Subordinated Notes are being sold by the
Company without registration under the Securities Act in reliance on the
exemption from federal and state registration set forth in, respectively,
Section 4(a)(2) of the Securities Act and Section 18 of the Securities Act, or
any state securities laws, and accordingly, may be resold, pledged or otherwise
transferred only if exemptions from the Securities Act and applicable state
securities laws are available to it. Purchaser is not subscribing for
Subordinated Notes as a result of or subsequent to any general solicitation or
general advertising, in each case within the meaning of Rule 502(c) of
Regulation D, including any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, or presented at any seminar or meeting. Purchaser
further acknowledges and agrees that all certificates or other instruments
representing the Subordinated Notes will bear the restrictive legend set forth
in the form of Subordinated Notes, which is attached hereto as Exhibit A.
Purchaser further acknowledges its primary responsibilities under the Securities
Act and, accordingly, will not sell or otherwise transfer the Subordinated Notes
or any interest therein without complying with the requirements of the
Securities Act and the rules and regulations promulgated thereunder and the
requirements set forth in this Agreement. The Company has not made nor is it
making any representation, warranty or covenant, express or implied, as to the
availability of any exemption from registration under the Securities Act or any
applicable state securities laws for the resale, pledge or other transfer of the
Subordinated Notes, or that the Subordinated Notes purchased by Purchaser will
ever be able to be lawfully resold, pledged or otherwise transferred.

 

4.12           [RESERVED].

 

4.13           Accuracy of Representations. Purchaser understands that the
Company is relying and will rely upon the truth and accuracy of the foregoing
representations, acknowledgements and agreements in connection with the
transactions contemplated by this Agreement.

 

4.14           Representations and Warranties Generally. The representations and
warranties of the Company set forth in this Agreement that do not contain a
“Material Adverse Effect” qualification or other express materiality or similar
qualification shall be true and correct in all material respects as of the date
hereof and as of the Closing Date (except for any such representation or
warranty that is made only as of a specific date, in which case as of such
specific date). The representations and warranties of the Company set forth in
this Agreement that contain a “Material Adverse Effect” qualification or any
other express materiality or similar qualification shall be true and correct as
of the date hereof and as of the Closing Date (except for any such
representation or warranty that is made only as of a specific date, in which
case as of such specific date).

 12 

 



5.                   GENERAL COVENANTS AND AGREEMENTS.

 

5.1               Compliance with Transaction Documents. The Company shall
comply with, observe and timely perform each and every one of its covenants,
agreements and obligations under the Transaction Documents.

 

5.2               Compliance with Laws.

 

5.2.1                Generally. The Company shall comply and cause the Banks and
each of its other Subsidiaries to comply in all material respects with all
applicable statutes, rules, regulations, orders and restrictions in respect of
the conduct of its business and the ownership of its properties, except, in each
case, where such noncompliance would not reasonably be expected to have a
Material Adverse Effect on the Company.

 

5.2.2                Regulated Activities. The Company shall not itself, nor
shall it cause, permit or allow the Banks or any other of its Subsidiaries to
(i) engage in any business or activity not permitted by all applicable laws and
regulations, except where such business or activity would not reasonably be
expected to have a Material Adverse Effect on the Company, or (ii) make any loan
or advance secured by the capital stock of another bank or depository
institution, or acquire the capital stock, assets or obligations of or any
interest in another bank or depository institution, in each case other than in
accordance with applicable laws and regulations and safe and sound banking
practices.

 

5.2.3                Taxes. The Company shall and shall cause the Banks and any
other of its Subsidiaries to promptly pay and discharge all taxes, assessments
and other governmental charges imposed upon the Company, the Banks or any other
of its Subsidiaries or upon the income, profits, or property of the Company or
any Subsidiary and all claims for labor, material or supplies which, if unpaid,
might by law become a lien or charge upon the property of the Company, the Banks
or any other of its Subsidiaries. Notwithstanding the foregoing, none of the
Company, the Banks or any other of its Subsidiaries shall be required to pay any
such tax, assessment, charge or claim, so long as the validity thereof shall be
contested in good faith by appropriate proceedings, and appropriate reserves
therefor shall be maintained on the books of the Company, the Banks and such
other Subsidiary.

 

5.2.4                Corporate Existence. The Company shall do or cause to be
done all things reasonably necessary to maintain, preserve and renew its
corporate existence and that of the Banks and the other Subsidiaries and its
rights and franchises and those of the Banks and the other Subsidiaries and each
of the Banks shall remain a member bank of the Federal Reserve System.

 

5.2.5                [RESERVED]

 

5.3               Absence of Control. It is the intent of the parties to this
Agreement that in no event shall Purchaser, by reason of any of the Transaction
Documents, be deemed to control, directly or indirectly, the Company, and
Purchaser shall not exercise, or be deemed to exercise, directly or indirectly,
a controlling influence over the management or policies of the Company.

 

5.4               Insurance. At its sole cost and expense, the Company shall
maintain, and shall cause each Subsidiary to maintain, bonds and insurance to
such extent, covering such risks as is required by law or as is usual and
customary for owners of similar businesses and properties in the same general
area in which the Company or any of its Subsidiaries operates. All such bonds
and policies of insurance shall be in a form, in an amount and with insurers
recognized as adequate by prudent business persons.



 13 

 

5.5               Rule 144A Information. While any Subordinated Notes remain
“restricted securities” within the meaning of the Securities Act, the Company
will make available, upon request, to any seller of such Subordinated Notes the
information specified in Rule 144A(d)(4) under the Securities Act, unless the
Company is then subject to Section 13 or 15(d) of the Exchange Act.

 

5.6               NRSRO Rating. The Company shall at all times maintain a Debt
Rating for the Subordinated Notes from an NRSRO while any subordinated notes
remain outstanding. Evidence of such Debt Rating (or any change thereto) shall
(a) be delivered by the Company to the holders of the Subordinated Notes
(i) simultaneously with the Closing Date (in the case of the initial Debt
Rating) and thereafter at least annually, and (ii) promptly upon any change in
the Debt Rating, (b) set forth the Debt Rating for such Notes, (c) refer to the
Private Placement Number issued by Standard & Poor’s CUSIP Bureau Service in
respect of such Subordinated Notes, (d) address the likelihood of payment of
both the principal and interest of such Subordinated Notes (which requirement
shall be deemed satisfied if the rating is silent as to the likelihood of
payment of both principal and interest and does not otherwise include any
indication to the contrary), (e) not include any prohibition against sharing
such evidence with the SVO or any other regulatory authority having jurisdiction
over the holders of the Subordinated Notes, and (f) include such other
information describing the relevant terms of the Subordinated Notes as may be
required from time to time by the SVO or any other regulatory authority having
jurisdiction over the holders of the Subordinated Notes.

 

“Debt Rating” means the debt rating of the Subordinated Notes as determined from
time to time by any NRSRO.

 

“NRSRO” means (a) Kroll Bond Rating Agency, LLC, Fitch, Inc., Moody’s or S&P, or
successors thereto (b) any other credit rating agency that is recognized as a
nationally recognized statistical rating organization by the SEC so long as, in
each case, any such credit rating agency described in clause (a) or (b) above
continues to be a nationally recognized statistical rating organization and is
approved as a “Credit Rating Provider” (or other similar designation) by the
National Association of Insurance Commissioners.

 

“SVO” means the Securities Valuation Office of the National Association of
Insurance Commissioners.

 

6.                   MISCELLANEOUS.

 

6.1               Waiver or Amendment. No waiver or amendment of any term,
provision, condition, covenant or agreement herein or in the Subordinated Notes
(including, in each case, past defaults) shall be effective against Purchaser or
any Holder (as defined in the Subordinated Notes) unless in writing and signed
by the Holders of Subordinated Notes representing a majority of the aggregate
outstanding principal of the Subordinated Notes, and no waiver or amendment of
any term, provision, condition or agreement herein shall be effective against
the Company unless in writing and signed by the Company. Notwithstanding the
foregoing, without the consent of all holders of Subordinated Notes in writing,
no waiver or amendment of any term, provision, condition, covenant or agreement
herein or in the Subordinated Notes (including, in each case, past defaults)
shall be effective against Purchaser or any Holder which purports to (a) change
the Maturity Date or the stated payment date of any payment of interest payable
on any Security, or reduce the principal amount thereof, or any amount of
interest payable thereon; or (b) change the method of computing the amount of
principal of the Subordinated Notes or any interest payable thereon on any date,
or change the coin or currency in which the Subordinated Notes or any payment of
interest thereon is payable; or (c) impair the right to institute suit for the
enforcement of any payment described in clauses (a) or (b) on or after the same
shall become due and payable, whether at the Maturity Date or, in the case of
redemption or repayment, on or after the redemption date or the repayment date,
as the case may be; or (d) change or waive the redemption or repayment
provisions of the Subordinated Notes; or (e) reduce the percentage in principal
amount of the Subordinated Notes, the consent of whose holders is required for
any such waiver or amendment; or (f) modify any of the provisions of this
Section, except to increase any such; or (g) adversely affect the ranking or
priority of the Subordinated Notes; or (h) waive any Event of Default pursuant
to Section 6.1(a), Section 6.1(b) or Section 6.1(c) of the Subordinated Note. No
failure to exercise or delay in exercising, by Purchaser or any holder of the
Subordinated Notes, of any right, power or privilege hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any right, power
or privilege preclude any other or further exercise thereof, or the exercise of
any other right or remedy provided by law. The rights and remedies provided in
this Agreement are cumulative and not exclusive of any right or remedy provided
by law or equity.



 14 

 

6.2               Severability. Any provision of this Agreement which is
unenforceable or invalid or contrary to law, or the inclusion of which would
adversely affect the validity, legality or enforcement of this Agreement, shall
be of no effect and, in such case, all the remaining terms and provisions of
this Agreement shall subsist and be fully effective according to the tenor of
this Agreement the same as though any such invalid portion had never been
included herein. Notwithstanding any of the foregoing to the contrary, if any
provisions of this Agreement or the application thereof are held invalid or
unenforceable only as to particular persons or situations, the remainder of this
Agreement, and the application of such provision to persons or situations other
than those to which it shall have been held invalid or unenforceable, shall not
be affected thereby, but shall continue valid and enforceable to the fullest
extent permitted by law.

 

6.3               Notices and Payments. Any notice which any party hereto may be
required or may desire to give hereunder shall be deemed to have been given if
in writing and if delivered personally, or if mailed, postage prepaid, by United
States registered or certified mail, return receipt requested, or if delivered
by a responsible overnight commercial courier promising next business day
delivery, addressed:

 

if to the Company:

QCR Holdings, Inc.
3551 7th Street
Moline, Illinois 61265
Attention: Todd A. Gipple

 

with a copy to:

Barack Ferrazzano Kirschbaum & Nagelberg LLP

200 West Madison Street, Suite 3900

Chicago, Illinois 60606

Attention: Robert M. Fleetwood

                   Abdul R. Mitha

    if to Purchaser:

Modern Woodmen of America

1701 1st Avenue

Rock Island, Illinois 61201

Attention: Investment Department

 

 

or to such other address or addresses as the party to be given notice may have
furnished in writing to the party seeking or desiring to give notice, as a place
for the giving of notice; provided that no change in address shall be effective
until five (5) Business Days after being given to the other party in the manner
provided for above. Any notice given in accordance with the foregoing shall be
deemed given when delivered personally or, if mailed, three (3) Business Days
after it shall have been deposited in the United States mails as aforesaid or,
if sent by overnight courier, the Business Day following the date of delivery to
such courier (provided next business day delivery was requested), or if emailed,
upon confirmation of receipt.

 

 15 

 

All payments of principal and interest hereunder payable to the Purchaser shall
be made by wire transfer (pursuant to Purchaser’s written write transfer
instructions). Purchaser’s initial wire transfer instructions are set forth on
Schedule 1 hereto and may be modified from time to time in writing in a notice
to the Company pursuant to this Section 6.3.



 

6.4               Successors and Assigns. This Agreement shall inure to the
benefit of the parties and their respective heirs, legal representatives,
successors and assigns; except that, unless Purchaser consents in writing, no
assignment made by the Company in violation of this Agreement shall be effective
or confer any rights on any purported assignee of the Company. The term
“successors and assigns” will not include a purchaser of any of the Subordinated
Notes from Purchaser merely because of such purchase.

 

6.5               No Joint Venture. Nothing contained herein or in any document
executed pursuant hereto and no action or inaction whatsoever on the part of
Purchaser, shall be deemed to make Purchaser a partner or joint venturer with
the Company.

 

6.6               Entire Agreement. This Agreement and the Subordinated Note,
along with any exhibits hereto or thereto, constitute the entire agreement
between the parties hereto with respect to the subject matter hereof and may not
be modified or amended in any manner other than by supplemental written
agreement executed by the parties to be bound by such amendment. No party, in
entering into this Agreement, has relied upon any representation, warranty,
covenant, condition or other term that is not set forth in this Agreement or in
the Subordinated Notes.

 

6.7               Choice of Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of Illinois without giving
effect to its laws or principles of conflict of laws. Nothing herein shall be
deemed to limit any rights, powers or privileges which Purchaser may have
pursuant to any law of the United States of America or any rule, regulation or
order of any department or agency thereof and nothing herein shall be deemed to
make unlawful any transaction or conduct by Purchaser which is lawful pursuant
to, or which is permitted by, any of the foregoing.

 

6.8               No Third Party Beneficiary. This Agreement is made for the
sole benefit of the Company and Purchaser, and no other Person shall be deemed
to have any privity of contract hereunder nor any right to rely hereon to any
extent or for any purpose whatsoever, nor shall any other Person have any right
of action of any kind hereon or be deemed to be a third party beneficiary
hereunder.

 

6.9               Captions; Counterparts. Captions contained in this Agreement
are for reference purposes only, and in no way define, limit or extend the scope
or intent of their respective provisions. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

6.10           Knowledge; Discretion. All references herein to Purchaser’s or
the Company’s knowledge shall be deemed to mean the knowledge of such party
based on the actual knowledge of such party’s Chief Executive Officer and Chief
Financial Officer or such other persons holding equivalent offices. Unless
specified to the contrary herein, all references herein to an exercise of
discretion or judgment by Purchaser, to the making of a determination or
designation by Purchaser, to the application of Purchaser’s discretion or
opinion, to the granting or withholding of Purchaser’s consent or approval, to
the consideration of whether a matter or thing is satisfactory or acceptable to
Purchaser, or otherwise involving the decision making of Purchaser, shall be
deemed to mean that Purchaser shall decide using the reasonable discretion or
judgment of a prudent lender.



 16 

 

6.11           Waiver Of Right To Jury Trial. TO THE EXTENT PERMITTED UNDER
APPLICABLE LAW, THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHT THAT THEY MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION ARISING
IN ANY WAY IN CONNECTION WITH ANY OF THE TRANSACTION DOCUMENTS, OR ANY OTHER
STATEMENTS OR ACTIONS OF THE COMPANY OR PURCHASER. THE PARTIES ACKNOWLEDGE THAT
THEY HAVE BEEN REPRESENTED IN THE SIGNING OF THIS AGREEMENT AND IN THE MAKING OF
THIS WAIVER BY INDEPENDENT LEGAL COUNSEL SELECTED OF THEIR OWN FREE WILL. THE
PARTIES FURTHER ACKNOWLEDGE THAT (I) THEY HAVE READ AND UNDERSTAND THE MEANING
AND RAMIFICATIONS OF THIS WAIVER, (II) THIS WAIVER HAS BEEN REVIEWED BY THE
PARTIES AND THEIR COUNSEL AND IS A MATERIAL INDUCEMENT FOR ENTRY INTO THIS
AGREEMENT AND (III) THIS WAIVER SHALL BE EFFECTIVE AS TO EACH OF SUCH
TRANSACTION DOCUMENTS AS IF FULLY INCORPORATED THEREIN.

 

6.12           Expenses. Except as otherwise provided in this Agreement, each of
the parties will bear and pay all other costs and expenses incurred by it or on
its behalf in connection with the transactions contemplated pursuant to this
Agreement.

 

6.13           Survival. Each of the representations and warranties set forth in
this Agreement shall survive the consummation of the transactions contemplated
hereby for a period of one year after the date hereof. Except as otherwise
provided herein, all covenants and agreements contained herein shall survive
until, by their respective terms, they are no longer operative, other than those
which by their terms are to be performed in whole or in part prior to or on the
Closing Date, which shall terminate as of the Closing Date.

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 



 17 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized representative as of the date first set forth above.

 

 

COMPANY:

 

QCR HOLDINGS, INC.

              By: /s/ Todd A. Gipple   Name: Todd A. Gipple   Title: President,
Chief Operating Officer and Chief Financial Officer

 

 

 

 

 

 

 



[Signature Page to Subordinated Note Purchase Agreement]



 

IN WITNESS WHEREOF, the undersigned Purchaser has caused this Agreement to be
executed by its duly authorized representatives as of the date first set forth
above.

       

PURCHASER:

 

MODERN WOODMEN OF AMERICA

                          By: /s/ Brett Van   Name: Brett Van   Title: Chief
Investment Officer & Treasurer         By: /s/ Jerry Lyphout   Name: Jerry
Lyphout   Title: National Secretary

 

 

 

 

 

 

 



[Signature Page to Subordinated Note Purchase Agreement]



 

Exhibit A

 

Form of Definitive Subordinated Note

 

[See attached.]

 

 

 

 

 

 



 

 

FORM OF DEFINITIVE SUBORDINATED NOTE

 

QCR HOLDINGS, INC.

 

5.125% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE 2030

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE AND MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF
EXCEPT (A) PURSUANT TO, AND IN ACCORDANCE WITH, A REGISTRATION STATEMENT THAT IS
EFFECTIVE UNDER THE SECURITIES ACT AT THE TIME OF SUCH TRANSFER; (B) TO A PERSON
THAT YOU REASONABLY BELIEVE TO BE A QUALIFIED INSTITUTIONAL BUYER IN COMPLIANCE
WITH RULE 144A UNDER THE SECURITIES ACT OR TO A PERSON THAT YOU REASONABLY
BELIEVE TO BE AN INSTITUTIONAL ACCREDITED INVESTOR AS DEFINED IN RULE 501(A)(1),
(2), (3) OR (7) OF REGULATION D UNDER THE SECURITIES ACT; OR (C) UNDER ANY OTHER
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
(INCLUDING, IF AVAILABLE, THE EXEMPTION PROVIDED BY RULE 144 UNDER THE
SECURITIES ACT).

 

THIS SECURITY AND THE OBLIGATIONS OF THE COMPANY (AS DEFINED HEREIN) AS
EVIDENCED HEREBY (A) ARE NOT DEPOSITS WITH OR HELD BY THE COMPANY AND ARE NOT
INSURED OR GUARANTEED BY ANY FEDERAL AGENCY OR INSTRUMENTALITY, INCLUDING,
WITHOUT LIMITATION, THE FEDERAL DEPOSIT INSURANCE CORPORATION AND (B) ARE
SUBORDINATE IN THE RIGHT OF PAYMENT TO ALL SENIOR INDEBTEDNESS (AS DEFINED
HEREIN).

 

CERTAIN ERISA CONSIDERATIONS:

 

THE PURCHASER, HOLDER, OR TRANSFEREE OF THIS SUBORDINATED NOTE, OR ANY INTEREST
HEREIN, BY ITS ACCEPTANCE, PURCHASE OR HOLDING HEREOF OR THEREOF AGREES,
REPRESENTS AND WARRANTS THAT (A) IT IS NOT AN EMPLOYEE BENEFIT PLAN, INDIVIDUAL
RETIREMENT ACCOUNT OR OTHER PLAN OR ARRANGEMENT SUBJECT TO TITLE I OF THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED (“ERISA”), OR
SECTION 4975 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) (EACH
A “PLAN”), OR AN ENTITY WHOSE UNDERLYING ASSETS INCLUDE “PLAN ASSETS” BY REASON
OF ANY PLAN’S INVESTMENT IN THE ENTITY, OR (B) SUCH PURCHASER, HOLDER, OR
TRANSFEREE IS ELIGIBLE FOR THE EXEMPTIVE RELIEF AVAILABLE UNDER U.S. DEPARTMENT
OF LABOR PROHIBITED TRANSACTION CLASS EXEMPTIONS 96-23, 95-60, 91-38, 90-1 OR
84-14 OR ANOTHER APPLICABLE EXEMPTION OR ITS PURCHASE AND HOLDING OF THIS
SUBORDINATED NOTE, OR ANY INTEREST HEREIN, ARE NOT PROHIBITED BY SECTION 406 OF
ERISA OR SECTION 4975 OF THE CODE WITH RESPECT TO SUCH PURCHASE AND HOLDING.



 A-1 

 

ANY FIDUCIARY OF ANY PLAN WHO IS CONSIDERING THE ACQUISITION OF THIS
SUBORDINATED NOTE OR ANY INTEREST HEREIN SHOULD CONSULT WITH HIS OR HER LEGAL
COUNSEL PRIOR TO ACQUIRING THIS SUBORDINATED NOTE OR ANY INTEREST HEREIN.

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 A-2 

 

No. 2020-1  PPN: 74727A A*5

 

QCR HOLDINGS, INC.

 

5.125% FIXED-TO-FLOATING RATE SUBORDINATED NOTE DUE 2030

 

1.         Note Purchase Agreement; Holders. This Subordinated Note is one of a
duly authorized issue of notes of QCR Holdings, Inc., a Delaware corporation
(the “Company”), designated as the “5.125% Fixed-to-Floating Rate Subordinated
Notes due 2030” (the “Subordinated Notes”) in an aggregate principal amount of
$50,000,000 and initially issued on September 14, 2020. The Company has issued
this Subordinated Note under that certain Subordinated Note Purchase Agreement
dated as of September 14, 2020, as the same may be amended or supplemented from
time to time (“Note Purchase Agreement”), between the Company and Modern Woodmen
of America, an Illinois fraternal benefit society (“Modern Woodmen of America”).
The holder of this Subordinated Note (the “Holder”), by the acceptance of this
Subordinated Note, agrees to and will be bound by all provisions of the Note
Purchase Agreement that are applicable to Purchaser (as defined therein) or
holders of Subordinated Notes from time. All capitalized terms not otherwise
defined in this Subordinated Note will have the meanings assigned to them in the
Note Purchase Agreement. A copy of the Note Purchase Agreement is on file at the
Company and will be provided to the Holder of this Subordinated Note upon
request.

 

2.          Payment. The Company, for value received, promises to pay to Modern
Woodmen of America, the principal sum of FIFTY MILLION DOLLARS (U.S.)
($50,000,000), plus accrued but unpaid interest on September 15, 2030 (“Stated
Maturity Date”), unless redeemed prior to such date, and to pay interest thereon
(a) from and including September 14, 2020, to, but excluding, September 15,
2025, or the date of earlier redemption (the “Redemption Date”), at a rate of
5.125% per annum, payable quarterly in arrears on March 15, June 15, September
15 and December 15 of each year, commencing December 15, 2020 (each such date, a
“Fixed Rate Interest Payment Date,” with the period from, and including,
September 14, 2020, to, but excluding, the first Fixed Rate Interest Payment
Date and each successive period from, and including, a Fixed Rate Interest
Payment Date to, but excluding, the next Fixed Rate Interest Payment Date being
a “Fixed Rate Period”) and (b) from, and including, September 15, 2025, to, but
excluding, the Stated Maturity Date, unless redeemed prior to the Stated
Maturity Date, at a rate equal to the Floating Interest Rate (which is expected
to be Three-Month Term SOFR) plus a spread of 500 basis points, or such other
rate as determined pursuant to this Subordinated Note, payable quarterly in
arrears on March 15, June 15, September 15 and December 15 of each year through
the Stated Maturity Date or earlier Redemption Date (each such date, including
the Maturity Date, a “Floating Rate Interest Payment Date” and, together with
the Fixed Rate Interest Payment Dates, the “Interest Payment Dates,” with the
period from, and including, September 15, 2025 to, but excluding, the first
Floating Rate Interest Payment Date and each successive period from, and
including, a Floating Rate Interest Payment Date to, but excluding, the next
Floating Rate Interest Payment Date being a “Floating Rate Period”). The amount
of interest payable on any Fixed Rate Interest Payment Date during the Fixed
Rate Period will be computed on the basis of a 360-day year consisting of twelve
30-day months up to, but excluding September 15, 2025, and, the amount of
interest payable on any Floating Rate Interest Payment Date during the Floating
Rate Period will be computed on the basis of the actual number of days in the
relevant Floating Rate Period divided by 360. In the event that any scheduled
Interest Payment Date for this Subordinated Note falls on a day that is not a
Business Day, then payment of interest payable on such Interest Payment Date
will be paid on the next succeeding day which is a Business Day (any payment of
interest made on such date will be treated as being made on the date that the
payment was first due and (x) except as set forth in clause (y) below, no
interest on such payment will accrue for the period from and after such
scheduled Interest Payment Date and (y) any payment of principal on this
Subordinated Note (including principal due on the Stated Maturity Date of this
Subordinated Note) that is due on a date that is not a Business Day shall be
made on the next succeeding Business Day and shall include the additional days
elapsed in the computation of interest payable on such next succeeding Business
Day); provided, that in the event that any scheduled Floating Rate Interest
Payment Date falls on a day that is not a Business Day and the next succeeding
Business Day falls in the next succeeding calendar month, such Floating Rate
Interest Payment Date will be the immediately preceding Business Day, and, in
each such case, the amounts payable on such Business Day will include interest
accrued to, but excluding, such Business Day. All percentages used in or
resulting from any calculation of Three-Month Term SOFR shall be rounded, if
necessary, to the nearest one hundred-thousandth of a percentage point, with
0.000005% rounded up to 0.00001%.



 A-3 

 

(a) An “Interest Payment Date” is either a Fixed Interest Payment Date or a
Floating Interest Payment Date, as applicable.

 

(b) The “Floating Interest Rate” means:

 

 (i)initially Three-Month Term SOFR (as defined below).     (ii)Notwithstanding
the foregoing clause (i) of this Section 2(b):

 

(1)If the Calculation Agent determines prior to the relevant Floating Interest
Determination Date that a Benchmark Transition Event and its related Benchmark
Replacement Date (each of such terms as defined below) have occurred with
respect to Three-Month Term SOFR, then the Company shall promptly provide notice
of such determination to the Holder and Section 2(c) will thereafter apply to
all determinations, calculations and quotations made or obtained for the
purposes of calculating the Floating Interest Rate payable on the Subordinated
Notes during a relevant Floating Rate Period.

 

(2)However, if the Calculation Agent determines that a Benchmark Transition
Event and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR, but for any reason the Benchmark Replacement has not been
determined as of the relevant Floating Interest Determination Date, the Floating
Interest Rate for the applicable Floating Rate Period will be equal to the
Floating Interest Rate on the last Floating Interest Determination Date for the
Subordinated Notes, as determined by the Calculation Agent.

 A-4 

 

(iii)If the then-current Benchmark is Three-Month Term SOFR and any of the
foregoing provisions concerning the calculation of the interest rate and the
payment of interest during the Floating Rate Period are inconsistent with any of
the Three-Month Term SOFR Conventions (as defined below) determined by the
Calculation Agent, then the relevant Three-Month Term SOFR Conventions will
apply.

 

provided, that in no event will the applicable Floating Interest Rate be less
than zero per annum for any Floating Rate Period

 

(c)       Effect of Benchmark Transition Event.

 

(i)If the Calculation Agent determines that a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred prior to the Reference Time (as
defined below) in respect of any determination of the Benchmark (as defined
below) on any date, the Benchmark Replacement will replace the then-current
Benchmark for all purposes relating to the Subordinated Notes during the
relevant Floating Rate Period in respect of such determination on such date and
all determinations on all subsequent dates.

 

(ii)In connection with the implementation of a Benchmark Replacement, the
Calculation Agent will have the right to make Benchmark Replacement Conforming
Changes from time to time.

 

(iii)Any determination, decision or election that may be made by the Calculation
Agent pursuant to the benchmark transition provisions set forth herein,
including any determination with respect to a tenor, rate or adjustment or of
the occurrence or non-occurrence of an event, circumstance or date, and any
decision to take or refrain from taking any action or any selection:

 

(1)will be conclusive and binding absent manifest error;

 

(2)if made by the Company as the Calculation Agent, will be made in the
Company’s sole discretion;

 

(3)if made by the Calculation Agent other than the Company, will be made after
consultation with the Company, and the Calculation Agent will not make any such
determination, decision or election to which the Company reasonably objects; and

 

(4)notwithstanding anything to the contrary in this Subordinated Note, shall
become effective without consent from the Holder or any other party.

 

(iv)For the avoidance of doubt, after a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred, interest payable on this
Subordinated Note for the Floating Rate Period will be an annual rate equal to
the sum of the applicable Benchmark Replacement and the spread specified on the
face hereof.

 A-5 

 

(v)As used in this Subordinated Note:

 

1.“Benchmark” means, initially, Three-Month Term SOFR; provided that if the
Calculation Agent determines on or prior to the Reference Time that a Benchmark
Transition Event and its related Benchmark Replacement Date have occurred with
respect to Three-Month Term SOFR or the then-current Benchmark, then “Benchmark”
means the applicable Benchmark Replacement.

 

2.“Benchmark Replacement” means the Interpolated Benchmark with respect to the
then-current Benchmark, plus the Benchmark Replacement Adjustment for such
Benchmark; provided that if (a) the Calculation Agent cannot determine the
Interpolated Benchmark as of the Benchmark Replacement Date or (b) the
then-current Benchmark is Three-Month Term SOFR and a Benchmark Transition Event
and its related Benchmark Replacement Date have occurred with respect to
Three-Month Term SOFR (in which event no Interpolated Benchmark with respect to
Three-Month Term SOFR shall be determined), then “Benchmark Replacement” means
the first alternative set forth in the order below that can be determined by the
Calculation Agent, as of the Benchmark Replacement Date:

 

a.Compounded SOFR;

 

b.the sum of: (i) the alternate rate that has been selected or recommended by
the Relevant Governmental Body as the replacement for the then-current Benchmark
for the applicable Corresponding Tenor and (ii) the Benchmark Replacement
Adjustment;

 

c.the sum of: (i) the ISDA Fallback Rate and (ii) the Benchmark Replacement
Adjustment; or

 

d.the sum of: (i) the alternate rate that has been selected by the Calculation
Agent as the replacement for the then-current Benchmark for the applicable
Corresponding Tenor, giving due consideration to any industry-accepted rate as a
replacement for the then-current Benchmark for U.S. Dollar denominated floating
rate securities at such time and (ii) the Benchmark Replacement Adjustment.

 

 A-6 

 



3.“Benchmark Replacement Adjustment” means the first alternative set forth in
the order below that can be determined by the Calculation Agent, as of the
Benchmark Replacement Date:

 

a.the spread adjustment, or method for calculating or determining such spread
adjustment (which may be a positive or negative value or zero), that has been
selected or recommended by the Relevant Governmental Body for the applicable
Unadjusted Benchmark Replacement;

 

b.if the applicable Unadjusted Benchmark Replacement is equivalent to the ISDA
Fallback Rate, then the ISDA Fallback Adjustment; or

 

c.the spread adjustment (which may be a positive or negative value or zero) that
has been selected by the Calculation Agent giving due consideration to any
industry-accepted spread adjustment, or method for calculating or determining
such spread adjustment, for the replacement of the then-current Benchmark with
the applicable Unadjusted Benchmark Replacement for U.S. Dollar denominated
floating rate securities at such time.

 

4.“Benchmark Replacement Conforming Changes” means, with respect to any
Benchmark Replacement, any technical, administrative or operational changes
(including changes to the definition of “Floating Rate Period,” timing and
frequency of determining rates with respect to each Floating Rate Period and
making payments of interest, rounding of amounts or tenors and other
administrative matters) that the Calculation Agent decides may be appropriate to
reflect the adoption of such Benchmark Replacement in a manner substantially
consistent with market practice (or, if the Calculation Agent decides that
adoption of any portion of such market practice is not administratively feasible
or if the Calculation Agent determines that no market practice for use of the
Benchmark Replacement exists, in such other manner as the Calculation Agent
determines is reasonably necessary).

 

5.“Benchmark Replacement Date” means the earliest to occur of the following
events with respect to the then-current Benchmark:

 

 A-7 

 



a.in the case of clause (a) of the definition of “Benchmark Transition Event,”
the relevant Reference Time in respect of any determination;

 

b.in the case of clause (b) or (c) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Benchmark permanently or indefinitely ceases to provide the Benchmark; or

 

c.in the case of clause (d) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

For the avoidance of doubt, for purposes of the definitions of Benchmark
Replacement Date and Benchmark Transition Event, references to the Benchmark
also include any reference rate underlying the Benchmark (for example, if the
Benchmark becomes Compounded SOFR, references to the Benchmark would include
SOFR).

 

For the avoidance of doubt, if the event giving rise to the Benchmark
Replacement Date occurs on the same day as, but earlier than, the Reference Time
in respect of any determination, the Benchmark Replacement Date will be deemed
to have occurred prior to the Reference Time for such determination.

 

6.“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the then-current Benchmark:

 

a.if the Benchmark is Three-Month Term SOFR, (i) the Relevant Governmental Body
has not selected or recommended a forward-looking term rate for a tenor of three
months based on SOFR, (ii) the development of a forward-looking term rate for a
tenor of three months based on SOFR that has been recommended or selected by the
Relevant Governmental Body is not complete or (iii) the Calculation Agent
determines that the use of a forward-looking rate for a tenor of three months
based on SOFR is not administratively feasible;

 

b.a public statement or publication of information by or on behalf of the
administrator of the Benchmark announcing that such administrator has ceased or
will cease to provide the Benchmark, permanently or indefinitely, provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the Benchmark;

 

 A-8 

 



c.a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark, the central bank for the currency of the
Benchmark, an insolvency official with jurisdiction over the administrator for
the Benchmark, a resolution authority with jurisdiction over the administrator
for the Benchmark or a court or an entity with similar insolvency or resolution
authority over the administrator for the Benchmark, which states that the
administrator of the Benchmark has ceased or will cease to provide the Benchmark
permanently or indefinitely, provided that, at the time of such statement or
publication, there is no successor administrator that will continue to provide
the Benchmark; or

 

d.a public statement or publication of information by the regulatory supervisor
for the administrator of the Benchmark announcing that the Benchmark is no
longer representative.

 

7.      “Business Day” means any day other than a Saturday or Sunday that is
neither a legal holiday nor a day on which banking institutions in the State of
Illinois are authorized or required by law, regulation or executive order to be
closed.

 

8.      “Calculation Agent” means the agent appointed by the Company prior to
the commencement of the Floating Rate Period (which may include the Company or
any of its Affiliates) to act in accordance with the terms of this Subordinated
Note.

 

9.      “Compounded SOFR” means the compounded average of SOFRs for the
applicable Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate being established by the Calculation Agent in
accordance with:

 

a.the rate, or methodology for this rate, and conventions for this rate selected
or recommended by the Relevant Governmental Body for determining Compounded
SOFR; provided that:

 

 A-9 

 



b.if, and to the extent that, the Calculation Agent determines that Compounded
SOFR cannot be determined in accordance with clause (a) above, then the rate, or
methodology for this rate, and conventions for this rate that have been selected
by the Calculation Agent giving due consideration to any industry-accepted
market practice for U.S. Dollar denominated floating rate securities at such
time.

 

For the avoidance of doubt, the calculation of Compounded SOFR shall exclude the
Benchmark Replacement Adjustment (if applicable) and the spread of 500 basis
points per annum.

 

10.“Corresponding Tenor” with respect to a Benchmark Replacement means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the then-current Benchmark.

 

11.“Federal Reserve” means the Board of Governors of the Federal Reserve System.

 

12.“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

 

13.“Interpolated Benchmark” with respect to the Benchmark means the rate
determined for the Corresponding Tenor by interpolating on a linear basis
between: (1) the Benchmark for the longest period (for which the Benchmark is
available) that is shorter than the Corresponding Tenor and (2) the Benchmark
for the shortest period (for which the Benchmark is available) that is longer
than the Corresponding Tenor.

 

14.“ISDA Definitions” means the 2006 ISDA Definitions published by the
International Swaps and Derivatives Association, Inc. or any successor thereto,
as amended or supplemented from time to time, or any successor definitional
booklet for interest rate derivatives published from time to time.

 

15.“ISDA Fallback Adjustment” means the spread adjustment (which may be a
positive or negative value or zero) that would apply for derivatives
transactions referencing the ISDA Definitions to be determined upon the
occurrence of an index cessation event with respect to the Benchmark for the
applicable tenor.

 

 A-10 

 



16.“ISDA Fallback Rate” means the rate that would apply for derivatives
transactions referencing the ISDA Definitions to be effective upon the
occurrence of an index cessation date with respect to the Benchmark for the
applicable tenor excluding the applicable ISDA Fallback Adjustment.

 

17.“Reference Time” with respect to any determination of a Benchmark means (1)
if the Benchmark is Three-Month Term SOFR, the time determined by the
Calculation Agent after giving effect to the Three-Month Term SOFR Conventions,
and (2) if the Benchmark is not Three-Month Term SOFR, the time determined by
the Calculation Agent after giving effect to the Benchmark Replacement
Conforming Changes.

 

18.“Relevant Governmental Body” means the Federal Reserve and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve and/or the Federal Reserve Bank of New York or any successor
thereto.

 

19.“SOFR” means the secured overnight financing rate published by the Federal
Reserve Bank of New York, as the administrator of the Benchmark (or a successor
administrator), on the Federal Reserve Bank of New York’s Website (or such
successor’s website).

 

20.“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.

 

21.“Term SOFR Administrator” means any entity designated by the Relevant
Governmental Body as the administrator of Term SOFR (or a successor
administrator).

 

22.“Three-Month Term SOFR” means the rate for Term SOFR for a tenor of three
months that is published by the Term SOFR Administrator at the Reference Time
for any interest period, as determined by the Calculation Agent after giving
effect to the Three-Month Term SOFR Conventions. All percentages used in or
resulting from any calculation of Three-Month Term SOFR shall be rounded, if
necessary, to the nearest one-hundred-thousandth of a percentage point, with
0.000005% rounded up to 0.00001%.

 

 A-11 

 



23.“Three-Month Term SOFR Conventions” means any determination, decision or
election with respect to any technical, administrative or operational matter
(including with respect to the manner and timing of the publication of
Three-Month Term SOFR, or changes to the definition of “interest period”, timing
and frequency of determining Three-Month Term SOFR with respect to each interest
period and making payments of interest, rounding of amounts or tenors, and other
administrative matters) that the Calculation Agent decides may be appropriate to
reflect the use of Three-Month Term SOFR as the Benchmark in a manner
substantially consistent with market practice (or, if the Calculation Agent
decides that adoption of any portion of such market practice is not
administratively feasible or if the Calculation Agent determines that no market
practice for the use of Three-Month Term SOFR exists, in such other manner as
the Calculation Agent determines is reasonably necessary).

 

24.“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding
any Benchmark Replacement Adjustment.

 

The Company will pay interest on this Subordinated Note to the Person who is the
registered Holder at the close of business on the first day of the calendar
month preceding the applicable Interest Payment Date. This Subordinated Note
will be payable as to principal and interest at the office or agency of the
Paying Agent, or, at the option of the Company, payment of interest may be made
by check delivered to the Holder at its address set forth in the Subordinated
Note Register or by wire transfer to an account appropriately designated by the
Person entitled to payment; provided, that the Paying Agent will have received
written notice of such account designation at least five Business Days prior to
the date of such payment (subject to surrender of this Subordinated Note in the
case of a payment of interest on the Stated Maturity Date).

 

3.        Paying Agent and Registrar. The Company or any of its Subsidiaries may
act as Paying Agent and/or Registrar, and the Company will act as the initial
Paying Agent and Registrar. The Company may change any Paying Agent or Registrar
from time to time without notice to the Holder. The Company will maintain an
office or agency where Subordinated Notes may be presented for registration of
transfer or for exchange (“Registrar”) and an office or agency where
Subordinated Notes may be presented for payment (“Paying Agent”). The Registrar
will keep a register of the Subordinated Notes (“Subordinated Note Register”)
and of their transfer and exchange. The registered Holder of a Subordinated Note
will be treated as the owner of the Subordinated Note for all purposes. The
Company may appoint one or more co-registrars and one or more additional paying
agents. The term “Registrar” includes any co-registrar and the term “Paying
Agent” includes any additional paying agent. The Company may change any Paying
Agent or Registrar without prior notice to the Holder; provided that no such
removal or replacement will be effective until a successor Paying Agent or
Registrar will have been appointed by the Company and will have accepted such
appointment. The Company or any of its Subsidiaries may act as Paying Agent or
Registrar, and the Company shall be the initial Paying Agent and Registrar for
the Subordinated Notes. There will be only one Subordinated Note Register.



 A-12 

 

4.          Subordination.

 

(a)       The indebtedness of the Company evidenced by this Subordinated Note,
including the principal thereof and interest thereon, shall be subordinate and
junior in right of payment to obligations of the Company constituting the Senior
Indebtedness (as defined below), and will rank pari passu in right of payment
with all other Subordinated Notes. For purposes of this Subordinated Note,
“Senior Indebtedness” means (i) any of the Company’s indebtedness (including the
principal of and premium, if any, and unpaid interest on such indebtedness) for
borrowed or purchased money including overdrafts, foreign exchange contracts,
currency exchange agreements, interest rate protection agreements, and any loans
or advances from banks, whether or not evidenced by bonds, debentures, notes or
other written instruments, including any obligations of the Company to general
creditors, depositors or trade creditors; (ii) the Company’s obligations under
letters of credit, bank guarantees or bankers’ acceptances; (iii) any of the
Company’s indebtedness or other obligations with respect to commodity contracts,
interest rate and currency swap agreements, cap, floor, and collar agreements,
currency spot and forward contracts, and other similar agreements or
arrangements designed to protect against fluctuations in currency exchange or
interest rates; (iv) any guarantees, endorsements (other than by endorsement of
negotiable instruments for collection in the ordinary course of business), or
other similar contingent obligations in respect of obligations of others of a
type described in clauses (i), (ii), and (iii), whether or not such obligation
is classified as a liability on a balance sheet prepared in accordance with
accounting principles generally accepted in the U.S.; (v) all obligations and
liabilities in respect of leases required in conformity with generally accepted
accounting principles to be accounted for as capitalized lease obligations on
the Company’s balance sheet; (vi) all obligations and other liabilities under
any lease or related document in connection with the lease of real property
which provides that the Company is contractually obligated to purchase or cause
a third party to purchase the leased property and thereby guarantee a minimum
residual value of the leased property to the lessor; (vii) all direct or
indirect guarantees or similar agreements in respect of, and the Company’s
obligations or liabilities to purchase, acquire or otherwise assure a creditor
against loss in respect of, indebtedness, obligations or liabilities of others
of the type described in clauses (i) through (vii) above; and (viii) any and all
refinancings, replacements, deferrals, renewals, extensions and refundings of,
or amendments, modifications or supplements to, any indebtedness, obligation or
liability of the kind described in clauses (i) through (vi) above, other than
obligations ranking on a parity with the Subordinated Notes or ranking junior to
the Subordinated Notes. Notwithstanding the foregoing, if the Federal Reserve
(or other competent regulatory agency or authority) promulgates any rule or
issues any interpretation that defines general creditor(s), the main purpose of
which is to establish a criteria for determining whether the subordinated debt
of a bank holding company is to be included in its capital, then the term
“general creditors” as used herein the definition of Senior Indebtedness will
have the meaning as described in that rule or interpretation. The term “Senior
Indebtedness” does not include (A) any indebtedness of the Company which when
incurred, and without respect to any election under Section 1111(b) of the U.S.
Bankruptcy Code, was without recourse to the Company, (B) any indebtedness of
the Company to any of its subsidiaries, (C) indebtedness to any employee of the
Company, (D) any liability for taxes, (E) any indebtedness of the Company which
is expressly subordinate in right of payment to any other indebtedness of the
Company, and (F) renewals, extensions, modifications and refundings of any such
indebtedness.



 A-13 

 

(b)       The subordination provisions of this Section 4 are for the benefit of
the holders of Senior Indebtedness.

 

(c)       In the event of (i) any insolvency or bankruptcy case or proceeding,
or any receivership, liquidation, reorganization or other similar case or
proceeding in connection therewith, relative to the Company or to its creditors,
as such, or to its assets, or (ii) any liquidation, dissolution or other winding
up of the Company, whether voluntary or involuntary and whether or not involving
insolvency or bankruptcy, or (iii) any assignment for the benefit of creditors
or any other marshalling of assets and liabilities of the Company: (A) holders
of Senior Indebtedness shall be entitled to receive payment in full in cash of
the principal thereof, premium, if any, additional amounts owing in respect
thereof, if any, and interest (including interest accruing after the
commencement of any such proceeding) to the date of payment on the Senior
Indebtedness before the Holder shall be entitled to receive any payment of
principal of or interest on the Subordinated Notes; and (B) until the Senior
Indebtedness is paid in full in cash, any indebtedness to which the Holder would
be entitled but for this Section 4 shall be made to holders of Senior
Indebtedness as their interests may appear for the application to the payment
thereof, except that the Holder may receive securities that are subordinated to
Senior Indebtedness to at least the same extent as this Subordinated Note. In
the event that, notwithstanding the foregoing provisions of this Section 4, the
Holder shall have received any payment or distribution of assets of the Company
of any kind or character, whether in cash, property or securities, including by
way of set-off or any such payment or distribution which may be payable or
deliverable by reason of the payment of any other indebtedness of the Company
being subordinated to the payment of this Subordinated Note, before all Senior
Indebtedness is paid in full or payment thereof provided for, and if such fact
shall, at or prior to the time of such payment or distribution, have been made
known in writing to the Holder of this Subordinated Note, then and in such event
such payment or distribution shall be paid over or delivered forthwith to the
trustee in bankruptcy, receiver, liquidating trustee, custodian, assignee, agent
or other Person making payment or distribution of assets of the Company for
application to the payment of all Senior Indebtedness remaining unpaid, to the
extent necessary to pay all Senior Indebtedness in full, after giving effect to
any concurrent payment or distribution to or for the holders of Senior
Indebtedness. Any taxes that have been withheld or deducted from any payment or
distribution in respect of this Subordinated Note, or any taxes that ought to
have been withheld or deducted from any such payment or distribution that have
been remitted to the relevant taxing authority, shall not be considered to be an
amount that the Holder of this Subordinated Note receives for purposes of this
Section.

 

(d)  The Company may not pay principal, premium, interest or additional amounts
owing with respect to this Subordinated Note and may not acquire this
Subordinated Note for cash or property other than capital stock of the Company
if: (i) any default in the payment of principal, premium, if any, or interest on
any Senior Indebtedness beyond any applicable grace period with respect thereto
occurs and is continuing; (ii) a default on Senior Indebtedness occurs and is
continuing that permits holders of such Senior Indebtedness (or a trustee on
their behalf) to accelerate its maturity, or (iii) a default under any Senior
Indebtedness is the subject of judicial proceedings or the Company receives a
notice of the default from trustee, agent or representative of a holder of any
Senior Indebtedness. The Company may resume payments on this Subordinated Note
and may acquire it when: (i) the default is cured or waived; or (ii) this
Section 4 otherwise permits the payments or acquisition at that time.



 A-14 

 

(e)  In the event that this Subordinated Note is declared due and payable before
its Stated Maturity Date, then and in such event the holders of Senior
Indebtedness shall be entitled to receive payment in full of all amounts due or
to become due on or in respect of all Senior Indebtedness or provision shall be
made for such payment in cash, before the Holder of this Subordinated Note is
entitled to receive any payment (including any payment which may be payable by
reason of the payment of any other indebtedness of the Company being
subordinated to the payment of the Subordinated Notes) by the Company on account
of the principal of, premium, if any, additional amounts owing in respect
thereof, if any or interest on the Subordinated Notes or on account of the
purchase or other acquisition of Subordinated Notes.  In the event that,
notwithstanding the foregoing, the Company shall make any payment to the Holder
of this Subordinated Note prohibited by the foregoing provisions of this Section
4, and if such fact shall, at or prior to the time of such payment, have been
made known to the Holder, then and in such event such payment shall be paid over
and delivered forthwith to the trustee, agent or representative with respect to
such Senior Indebtedness.

 

(f)  If payment or distribution on account of the Subordinated Notes of any
character or security, whether in cash, securities or other property, is
received by the Holder in contravention of any of the terms of this Section 4
and before all Senior Indebtedness has been paid in full, such payment or
distribution or security will be received in trust for the benefit of, and must
be paid over or delivered and transferred to the trustee, agent or
representative with respect to such Senior Indebtedness for application, in
accordance with the priorities then existing among those holders of Senior
Indebtedness for application to the payment of all Senior Indebtedness remaining
unpaid to the extent necessary to pay all Senior Indebtedness in full.

 

(g)       No right of any holder of Senior Indebtedness to enforce the
subordination of the indebtedness evidenced by this Subordinated Note shall be
impaired by any act or failure to act by the Company or by its failure to comply
with this Subordinated Note or the Note Purchase Agreement.

 

5.          Redemption.

 

(a)          The Company may, at its option, on any Interest Payment Date on or
after September 15, 2025, redeem this Subordinated Note, in whole or in part,
subject to prior approval of the Federal Reserve, to the extent that such
approval is required. In addition, the Company may redeem all, but not a portion
of the Subordinated Notes, at any time upon the occurrence of a Tier 2 Capital
Event, Tax Event or a 1940 Act Event (each as defined below). Any redemption of
this Subordinated Note shall be subject to the prior approval of the Federal
Reserve (or its designee) or any successor agency, and any other bank regulatory
agency, to the extent such approval shall then be required by law, regulation or
policy. This Subordinated Note is not subject to redemption at the option of the
Holder. The Redemption Price with respect to any redemption permitted under this
Subordinated Note will be equal to 100% of the principal amount of this
Subordinated Note, or portion thereof, to be redeemed, plus accrued but unpaid
interest, if any, thereon to, but excluding, the Redemption Date. “Tier 2
Capital Event” means the receipt by the Company of an

 A-15 

 

opinion of independent bank regulatory counsel to the effect that, as a result
of (i) any amendment to, or change (including any announced prospective
amendment or change) in, the laws or any regulations thereunder of the U.S. or
any rules, guidelines or policies of an applicable regulatory authority for the
Company, or (ii) any official administrative pronouncement or judicial decision
interpreting or applying such laws or regulations, which amendment or change is
effective or which pronouncement or decision is announced on or after the
original issue date of the Subordinated Notes, the Subordinated Notes do not
constitute, or within 90 days of the date of such opinion will not constitute,
Tier 2 capital (or its then equivalent if the Company were subject to such
capital requirement) for purposes of capital adequacy guidelines of the Federal
Reserve (or any successor regulatory authority with jurisdiction over bank
holding companies), as then in effect and applicable to the Company. “Tax Event”
means the receipt by the Company of an opinion of independent tax counsel to the
effect that, as a result of (i) an amendment to or change (including any
announced prospective amendment or change) in any law or treaty, or any
regulation thereunder, of the U.S. or any of its political subdivisions or
taxing authorities, (ii) a judicial decision, administrative action, official
administrative pronouncement, ruling, regulatory procedure, regulation, notice
or announcement, including any notice or announcement of intent to adopt or
promulgate any ruling, regulatory procedure or regulation, (iii) an amendment to
or change in any official position with respect to, or any interpretation of, an
administrative or judicial action or a law or regulation of the U.S. that
differs from the previously generally accepted position or interpretation, or
(iv) a threatened challenge asserted in writing in connection with an audit of
the Company’s federal income tax returns or positions or a similar audit of any
of the Company’s subsidiaries or a publicly known threatened challenge asserted
in writing against any other taxpayer that has raised capital through the
issuance of securities that are substantially similar to the Subordinated Notes,
in each case, occurring or becoming publicly known on or after the original
issue date of the Subordinated Notes, there is more than an insubstantial risk
that interest payable by the Company on the Subordinated Notes is not, or within
90 days of the date of such opinion, will not be, deductible by the Company, in
whole or in part, for U.S. federal income tax purposes. “1940 Act Event” means
an event requiring the Company to register as an investment company pursuant to
the Investment Company Act of 1940, as amended.

 

(b)          If less than the then outstanding principal amount of this
Subordinated Note is redeemed, (i) a new note shall be issued representing the
unredeemed portion without charge to the Holder thereof and (ii) such redemption
shall be effected on a pro rata basis as to the Holder. For purposes of clarity,
upon a partial redemption, a like percentage of the principal amount of every
Subordinated Note held by every Holder shall be redeemed.

 

(c)          If notice of redemption has been duly given and notwithstanding
that any Subordinated Notes so called for redemption have not been surrendered
for cancellation, on and after the Redemption Date interest shall cease to
accrue on all Subordinated Notes so called for redemption, all Subordinated
Notes so called for redemption shall no longer be deemed outstanding and all
rights with respect to such Subordinated Notes shall forthwith on such
Redemption Date cease and terminate (unless the Company shall default in the
payment of the Redemption Price), except only the right of the Holder thereof to
receive the amount payable on such redemption, without interest.

 

6.          Events of Default; Acceleration. An “Event of Default” means any one
of the following events (whatever the reason for such Event of Default and
whether it shall be voluntary or involuntary or be effected by operation of law
or pursuant to any judgment, decree or order of any court or any order, rule or
regulation of any administrative or governmental body):



 A-16 

 

(a)    failure to pay interest on any this Subordinated Note for thirty
(30) days after the payment is due and payable; or

 

(b)    failure to pay the principal of this Subordinated Note when due, either
at maturity, upon redemption, by declaration or otherwise; or

 

(c)    failure of the Company to observe or perform any other covenant or
agreement that applies to the Subordinated Notes for sixty (60) days after the
Company has received written notice of the failure to perform in the manner
specified in the Note Purchase Agreement; or

 

(d)       the entry of an order for relief against the Company under the U.S.
Bankruptcy Code by a court having jurisdiction in the premises or a decree or
order by a court having jurisdiction in the premises adjudging the Company a
bankrupt or insolvent under any other applicable Federal or State law, or the
entry of a decree or order approving as properly filed a petition seeking
reorganization, arrangement, adjustment or composition of or in respect of the
Company under the U.S. Bankruptcy Code or any other applicable Federal or State
law, or appointing a receiver, liquidator, assignee, trustee, sequestrator (or
other similar official) of the Company or of any substantial part of its
property, or ordering the winding up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
ninety (90) consecutive days; or

 

(e)       the consent by the Company to the institution of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization or relief under the U.S Bankruptcy Code or any
other applicable Federal or State law, or the consent by it to the filing of any
such petition or to the appointment of a receiver, liquidator, assignee,
trustee, sequestrator (or other similar official) of the Company or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the admission by it in writing of its inability to pay
its debts generally as they become due, or the taking of corporate action by the
Company in furtherance of any such action.

 

The Holder shall not have the right to accelerate the maturity of the
Subordinated Notes unless there is an Event of Default specified under Section
6(d) or Section 6(e).  If an Event of Default specified in Section 6(d) or
Section 6(e) occurs, then the principal amount of all of the outstanding
Subordinated Notes, including any accrued and unpaid interest on the
Subordinated Notes and premium, if any, shall become and be immediately due and
payable without any declaration or other act on the part of the Holder.

 

8.           Merger or Sale of Assets. The Company shall not consolidate with or
merge into any other corporation or sell, convey, transfer, lease or otherwise
dispose of all or substantially all of its properties and assets and the
properties and assets of its subsidiaries, taken as a whole, to any Person,
unless:

 

(a)               either the Company shall be the continuing corporation, or the
corporation formed by such consolidation or into which the Company is merged or
the Person which acquires by conveyance or transfer all or substantially all of
the properties and assets of the Company and its subsidiaries, taken as a whole,
shall be a corporation organized and existing under the laws of the United
States of America or any State or the District of Columbia, and shall expressly
assume the due and punctual payment of the principal, premium, if any, and
interest, if any, on the Subordinated Notes and the performance of every
covenant to be performed or observed in connection with the Subordinated Notes;
and



 A-17 

 

(b)               immediately after giving effect to such transaction, no Event
of Default, and no event which, after notice or lapse of time or both, would
become an Event of Default, shall have happened and be continuing.

 

9.          Denominations, Transfer, Exchange. The Subordinated Notes are
issuable only in registered form without interest coupons in minimum
denominations of $2,000 and integral multiples of $1,000 in excess thereof. The
transfer of this Subordinated Note may be registered and this Subordinated Note
may be exchanged as provided in the Note Purchase Agreement. The Registrar may
require the Holder, among other things, to furnish appropriate endorsements and
transfer documents and the Company may require the Holder to pay any taxes and
fees required by law.

 

10.           Charges and Transfer Taxes. No service charge will be made for any
registration of transfer or exchange of this Subordinated Note, or any
redemption or repayment of this Subordinated Note, or any conversion or exchange
of this Subordinated Note for other types of securities or property, but the
Company may require payment of a sum sufficient to pay all taxes, assessments or
other governmental charges that may be imposed in connection with the transfer
or exchange of this Subordinated Note from the Holder requesting such transfer
or exchange.

 

11.         Persons Deemed Owners. The Company, Paying Agent and Registrar, and
any other agent of the Company, may treat the Person in whose name this
Subordinated Note is registered as the owner hereof for all purposes, whether or
not this Subordinated Note is overdue, and neither the Company, Paying Agent nor
Registrar, nor any such other agent, will be affected by notice to the contrary.

 

12.         Amendments; Waivers. Section 6.1 of the Note Purchase Agreement
permits, with certain exceptions as therein provided, the amendment thereof and
the modification of the rights and obligations of the Company and the rights of
the Holders of the Subordinated Notes at any time by the Company and the Holders
in accordance with Section 6.1 of the Note Purchase Agreement. The Note Purchase
Agreement also contains provisions permitting the Holders of specified
percentages in principal amount of the then outstanding Subordinated Notes, on
behalf of the holders of all Subordinated Notes, to waive past defaults under
the Note Purchase Agreement and their consequences. Any such consent or waiver
by the Holder of this Subordinated Note will be conclusive and binding upon such
Holder and upon all future holders of this Subordinated Note and of any
Subordinated Note issued upon the registration of transfer hereof or in exchange
herefor or in lieu hereof, whether or not notation of such consent or waiver is
made upon this Subordinated Note.

 

13.         No Impairment. No reference herein to the Note Purchase Agreement
and no provision of this Subordinated Note or of the Note Purchase Agreement
will alter or impair the obligation of the Company, which is absolute and
unconditional, to pay the principal and interest of this Subordinated Note at
the Stated Maturity Date.



 A-18 

 

14.         No Sinking Fund; No Convertibility. This Subordinated Note is not
entitled to the benefit of any sinking fund. This Subordinated Note is not
convertible into or exchangeable for any of the equity securities, other
securities or assets of the Company or any Subsidiary.

 

15.         No Recourse Against Others. No recourse under or upon any
obligation, covenant or agreement contained in the Note Purchase Agreement or in
this Subordinated Note, or for any claim based thereon or otherwise in respect
thereof, will be had against any past, present or future shareholder, employee,
officer, or director, as such, of the Company or of any predecessor or
successor, either directly or through the Company or any predecessor or
successor, under any rule of law, statute or constitutional provision or by the
enforcement of any assessment or by any legal or equitable proceeding or
otherwise, all such liability being expressly waived and released by the
acceptance of this Subordinated Note by the Holder and as part of the
consideration for the issuance of this Subordinated Note.

 

16.         Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= custodian), and U/G/M/A (= Uniform Gifts
to Minors Act). Additional abbreviations may also be used though not in the
above list.

 

17.         Available Information. Requests by the Holder to the Company may be
made to: QCR Holdings, Inc., 3551 7th Street, Moline, Illinois 61265, Attention:
Todd A. Gipple.

 

18.         Governing Law. THIS SUBORDINATED NOTE WILL BE DEEMED TO BE A
CONTRACT MADE UNDER THE LAWS OF THE STATE OF NEW YORK AND WILL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
GIVING EFFECT TO ANY LAWS OR PRINCIPLES OF CONFLICT OF LAWS THAT WOULD APPLY THE
LAWS OF A DIFFERENT JURISDICTION.

 

[Signature page follows]

 



 A-19 

 

IN WITNESS WHEREOF, the undersigned has caused this Subordinated Note to be duly
executed.

 

 

QCR HOLDINGS, INC.

 

  By:     Name: Todd A. Gipple   Title: President, Chief Operating Officer and
Chief Financial Officer

 

 

 

 

 

 



[Signature Page to Definitive Note]



 

ASSIGNMENT FORM

 

To assign this Subordinated Note, fill in the form below: (I) or (we) assign and
transfer this Subordinated Note to:

 

  

 

(Print or type assignee’s name, address and zip code)

 

 

 

(Insert assignee’s social security or tax I.D. No.)

 

and irrevocably appoint _______________________ agent to transfer this
Subordinated Note on the books of the Company. The agent may substitute another
to act for him.

 

Date:     Your signature:         (Sign exactly as your name appears on the face
of this Subordinated Note)                 Tax Identification No:  

 

Signature Guarantee:  

(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Rule 17Ad-15
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)).

 

The undersigned certifies that it [is / is not] an Affiliate of the Company and
that, to its knowledge, the proposed transferee [is / is not] an Affiliate of
the Company. “Affiliate” means, with respect to any Person, such Person’s
immediate family members, partners, members or parent and subsidiary
corporations, and any other Person directly or indirectly controlling,
controlled by, or under common control with said Person and their respective
Affiliates. “Person” means an individual, a corporation (whether or not for
profit), a partnership, a limited liability company, a joint venture, an
association, a trust, an unincorporated organization, a government or any
department or agency thereof or any other entity or organization.

 

In connection with any transfer or exchange of this Subordinated Note occurring
prior to the date that is one year after the later of the date of original
issuance of this Subordinated Note and the last date, if any, on which this
Subordinated Note was owned by the Company or any Affiliate of the Company, the
undersigned confirms that this Subordinated Note is being:

 

CHECK ONE BOX BELOW:

 

☐ (1) acquired for the undersigned’s own account, without transfer;

 

 

 



☐ (2) transferred to the Company;       ☐ (3) transferred in accordance and in
compliance with Rule 144A under the Securities Act of 1933, as amended (the
“Securities Act”);       ☐ (4) transferred under an effective registration
statement under the Securities Act;       ☐ (5) transferred in accordance with
and in compliance with Regulation S under the Securities Act;       ☐ (6)
transferred to an institutional “accredited investor” (as defined in Rule
501(a)(1), (2), (3) or (7) under the Securities Act) or an “accredited investor”
(as defined in Rule 501(a)(4) under the Securities Act), that has furnished a
signed letter containing certain representations and agreements; or       ☐ (7)
transferred in accordance with another available exemption from the registration
requirements of the Securities Act.

 

Unless one of the boxes is checked, the Paying Agent will refuse to register
this Subordinated Note in the name of any person other than the registered
Holder thereof; provided, however, that if box (5), (6) or (7) is checked, the
Paying Agent may require, prior to registering any such transfer of this
Subordinated Note, in its sole discretion, such legal opinions, certifications
and other information as the Paying Agent may reasonably request to confirm that
such transfer is being made pursuant to an exemption from, or in a transaction
not subject to, the registration requirements of the Securities Act such as the
exemption provided by Rule 144 under such Act.

 

  Signature:  

 

Signature Guarantee:  

(Signatures must be guaranteed by an eligible guarantor institution (banks,
stockbrokers, savings and loan associations and credit unions with membership in
an approved signature guarantee medallion program), pursuant to Exchange Act
Rule 17Ad-15).

 

TO BE COMPLETED BY PURCHASER IF BOX (1) OR (3) ABOVE IS CHECKED.

 

The undersigned represents and warrants that it is purchasing this Subordinated
Note for its own account or an account with respect to which it exercises sole
investment discretion and that it and any such account is a “qualified
institutional buyer” within the meaning of Rule 144A under the Securities Act,
and is aware that the sale to it is being made in reliance on Rule 144A and
acknowledges that it has received such information regarding the Company as the
undersigned has requested pursuant to Rule 144A or has determined not to request
such information and that it is aware that the transferor is relying upon the
undersigned’s foregoing representations in order to claim the exemption from
registration provided by Rule 144A.

 

Date:     Signature:  

 



 

 

Exhibit B

 

Form of Opinion of Counsel

 

1.Based solely on our review of the Company Good Standing Certificate, the
Company is duly incorporated, validly exists as a corporation and is in good
standing under the General Corporation Law of the State of Delaware. Further,
the Company has all requisite corporate power to carry on its business as
currently conducted.

 

2.The Company has all necessary corporate power and authority to execute,
deliver and perform its obligations under the Transaction Documents to which it
is a party and to consummate the transactions contemplated thereby.

 

3.The Purchase Agreement has been duly and validly authorized, executed and
delivered by the Company and constitutes a legal, valid and binding agreement of
the Company, enforceable against the Company in accordance with its terms.

 

4.The Subordinated Notes being purchased by the Purchaser at the Closing have
been duly authorized, executed and delivered by the Company. When paid for by
the Purchaser in accordance with the terms of the Purchase Agreement, the
Subordinated Notes will constitute legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their terms.

 

5.To our knowledge, no consent, approval or authorization of, or registration,
filing or declaration with, any governmental agency or body having jurisdiction
over the Company by the Company is required in connection with the execution,
delivery or performance by the Company of the Purchase Agreement or the
Subordinated Notes.

 

6.No registration under the Securities Act of 1933, as amended (the “Securities
Act”), of the Subordinated Notes is required in connection with the sale of the
Subordinated Notes by the Company to the Purchaser in the manner contemplated by
the Purchase Agreement, assuming (i) the accuracy and completeness of the
Purchaser’s representations set forth in the Purchase Agreement, and those of
the Company set forth in the Purchase Agreement, and (ii) the compliance with
the procedures set forth in the Purchase Agreement by each party thereto, nor
was it necessary in connection with this offering, sale and delivery of the
Subordinated Notes purchased by you at the Closing, under the circumstances
contemplated by the Purchase Agreement, to qualify an indenture in respect of
the Subordinated Notes under the Trust Indenture Act of 1939.

 

7.The execution and delivery of the Transaction Documents by the Company, the
performance by the Company of its obligations thereunder, and the issuance and
sale of the Subordinated Notes in accordance with the terms of the Purchase
Agreement do not and will not (i) conflict with or violate any of the terms or
provisions of the Company Organizational Documents, (ii) to our knowledge,
violate or conflict with any judgment, decree or order identified to us by the
Company (we note that none were identified) of any court or any judicial,
regulatory or other legal or governmental agency or body having jurisdiction
over the Company, or (iii) violate any applicable provisions of the General
Corporation Law of the State of Delaware, except in each of the cases of clauses
(i) and (ii), for any such conflict, breach, violation or default which has been
waived by the party or parties with power to waive such conflict, breach,
violation or default.

 

8.The Company is not, and immediately after giving effect to the offering and
sale of the Subordinated Notes to the Purchaser and the application of the
proceeds thereof as described in the Purchase Agreement will not be, an
“investment company” or, to our knowledge, an entity “controlled” by or acting
on behalf of an “investment company” required to be registered as such within
the meaning of the Investment Company Act of 1940, as amended.

 

 

 



9.None of the transactions contemplated by the Purchase Agreement (including,
without limitation, the use of the proceeds from the sale of the Subordinated
Notes) will violate or result in a violation of Regulation T, U or X of the
Board of Governors of the United States Federal Reserve System, 12 CFR, Part
220, Part 221 and Part 224, respectively.

 

10.To our knowledge, there is not pending or threatened any action, suit,
proceeding, to which the Company or any Subsidiary is a party, or to which the
property of the Company or any Subsidiary is subject, before or brought by any
court or governmental agency or body, domestic or foreign, which are expected to
result in a Material Adverse Effect.

 

 

 

 

 





 

